                                                          Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 1 of 63 Page ID #:1



                                                            1   STEPHEN J. ERIGERO (SBN 121616)
                                                                E. LACEY RICE (SBN 266748)
                                                            2   ROPERS, MAJESKI PC
                                                                445 South Figueroa Street, Suite 3000
                                                            3   Los Angeles, CA 90071-1619
                                                                Telephone: (213) 312-2000
                                                            4   Facsimile: (213) 312-2001
                                                                Email:      stephen.erigero@ropers.com
                                                            5               lacey.rice@ropers.com
                                                            6   Attorneys for Defendants, PORCH.COM,
                                                                INC., and MATTHEW EHRLICHMAN
                                                            7

                                                            8                              UNITED STATES DISTRICT COURT
                                                            9                             CENTRAL DISTRICT OF CALIFORNIA
             M a j e s kCorporation




                                                           10

                                                           11   KANDELA, LLC, a California                    CASE NO.
                                            Los Angeles
                           A Professional Corporation




                                                                limited liability company,
R o p e rAsProfessional i




                                                           12                                                 {Former Los Angeles County Superior
                                                                                     Plaintiff,               Court Case No. 20STCV17705}
                                  Los Angeles




                                                           13
                                                                         v.                                   NOTICE OF REMOVAL OF CIVIL
                                                           14                                                 ACTION TO THE DISTRICT COURT
(/)                                                             PORCH.COM, INC., a Delaware                   PURSUANT TO 28 U.S.C. §§ 1332,
                                                           15   corporation; MATTHEW                          1441(b) and 1446 [DIVERSITY
ct                                                              EHRLICHMAN, an individual; and                JURISDICTION];
w                                                          16   DOES 1-20, inclusive,
                                                                                                               [Filed concurrently herewith
(L                                                         17                        Defendants.              Declaration of E. Lacey Rice in support
Q .                                                                                                           thereof]
                                                           18
ct                                                         19            TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
                                                           20   ALL PARTIES HEREIN:
                                                           21            PLEASE TAKE NOTICE that Defendants PORCH.COM, INC., a Delaware
                                                           22   corporation, and MATTHEW EHRLICHMAN, an individual (“Defendants”)
                                                           23   hereby remove to this Court the State Court action described below:
                                                           24            1.        Defendants Porch.com, Inc. and Matthew Ehrlichman are the named
                                                           25   defendants in a civil action commenced on May 11, 2020, in the Superior Court of
                                                           26   the State of California, for the County of Los Angeles, Case No. 20STCV17705,
                                                           27   entitled Kandela, LLC v. Porch.com, Inc. and Matthew Ehrlichman. True and
                                                           28   correct copies of the Summons, Complaint, and Civil Case Cover Sheet are
                                                                                                              -1-
                                                                                     NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 2 of 63 Page ID #:2



                                                                1   attached hereto as Exhibit “A”.
                                                                2            2.        The Summons and Complaint were served on Defendants on May 18,
                                                                3   2020. Defendants first received copies of the Summons and Complaint on or about
                                                                4   May 18, 2020, when Defendants were served with copies of the Summons,
                                                                5   Complaint, and Civil Case Cover Sheets.
                                                                6            3.        A responsive pleading has not yet been filed.
                                                                7            4.        On or about June 3, 2020, Plaintiff filed a Notice of Related Case in
                                                                8   the Los Angeles County Superior Court, identifying a Limited Civil Jurisdiction
                                                                9   case titled David Fiedler, et al. v. Porch.com, Inc., Los Angeles County Superior
              M a j e s kCorporation




                                                               10   Court case no. 20 STCV19841 as a related case. Plaintiff’s Notice of Related Case
                                                               11   is attached hereto as Exhibit “B”.
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12            5.        The documents set forth in Exhibit “A” and “B” constitute all the
                                      Los Angeles




                                                               13   process, pleading, and supporting materials received by Defendants.
                                                               14            6.        A civil action brought in state court of which the federal court has
(/)                                                            15   original jurisdiction may be removed to the district court for the district embracing
0::
w                                                              16   the place where such action is pending. 28 U.S.C. § 1441(a). Federal courts have
(l...                                                          17   jurisdiction over controversies before “Citizens of different states” pursuant to 28
Q.                                                             18   U.S.C. Section 1332 (a)(1) and Article III, Section 2, of the U.S. Constitution.
0::                                                            19   Navarro Sav. Ass’n. v. Lee, 446 U.S. 458, 460–61 (1980). Diversity jurisdiction
                                                               20   exists when the amount in controversy exceeds $75,000, exclusive of interest and
                                                               21   costs, and the parties are citizens of different states. 28 U.S.C. § 1332(a).
                                                               22   “Diversity jurisdiction, including the amount in controversy, is determined at the
                                                               23   instant of removal.” Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199
                                                               24   F. Supp. 2d 993, 1000 (C.D. Cal. 2002).
                                                               25            7.        “This calculation takes into account claims for ‘general’ damages and
                                                               26   ‘special’ damages (pain and suffering, as well as out-of-pocket loss).” Richmond v.
                                                               27   Allstate Ins. Co., 897 F. Supp. 447, 449-450 (S.D. Cal. 1995). The removing party
                                                               28   “need not predict the trier of fact’s eventual award with one hundred percent
                                                                                                                   -2-
                                                                                          NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 3 of 63 Page ID #:3



                                                                1   accuracy.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
                                                                2   Instead, in measuring the amount in controversy, the Court must “assume that the
                                                                3   allegations of the complaint are true and assume that a jury [will] return[] a verdict
                                                                4   for the plaintiff on all claims made in the complaint.” Jackson v. American Bankers
                                                                5   Ins. Co. of Florida, 976 F. Supp. 1450, 1454 (S.D. Ala. 1997); see Kenneth
                                                                6   Rothschild Trust, 199 F. Supp. 2d at 1001; see also Burns v. Windsor Ins. Co., 31
                                                                7   F.3d 1092, 1096 (11th Cir. 1994) (observing the amount in controversy analysis
                                                                8   presumes that “plaintiff prevails on liability”).
                                                                9            8.        The determination of citizenship for diversity purposes is governed by
              M a j e s kCorporation




                                                               10   federal rather than state law. Rockwell Int’l Credit Corp. v. Unites States Aircraft
                                                               11   Ins. Group, 823 F.2d 302, 304 (9th Cir. 1987), overruled on other grounds,
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12   Partington v. Gedan, 923 F.2d 686 (9th Cir. 1991). In determining whether
                                      Los Angeles




                                                               13   diversity of citizenship exists, only the named defendants are considered.
                                                               14   Newcombe v. Adolf Coors Co., 157 F3d 686, 690–691 (9th Cir. 1998). The
(/)                                                            15   citizenship of defendants sued under fictitious names, such as “Doe” defendants, is
0::
w                                                              16   disregarded for diversity jurisdiction purposes. 28 U.S.C. § 1441(a); Soliman v.
(l...                                                          17   Philip Morris, Inc. 311 F.3d 966, 971 (9th Cir. 2002). For diversity purposes, “a
Q.                                                             18   corporation shall be deemed a citizen of any State by which it has been
0::                                                            19   incorporated and of the State where it has its principal place of business.” 28 USC §
                                                               20   1332(c)(1).
                                                               21            9.        “In determining whether removal is proper, a court may consider any
                                                               22   evidence so long as it reveals the situation that existed when the case was
                                                               23   removed.” Corbelle v. Sanyo Elec. Trading Co., Ltd., 2003 WL 22682464, at *3
                                                               24   (N.D. Cal. Nov. 4, 2003). For that reason, the Court’s inquiry into the citizenship
                                                               25   of the parties and the amount in controversy is not confined to the face of the
                                                               26   complaint. Valdez, 372 F.3d at 1117. In addition to the complaint, the district court
                                                               27   may properly consider “facts in the removal petition” as well as “summary-
                                                               28   judgment-type evidence relevant to the amount in controversy at the time of
                                                                                                                   -3-
                                                                                          NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 4 of 63 Page ID #:4



                                                                1   removal.” Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.
                                                                2   1997); see White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003); Williams v.
                                                                3   Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).
                                                                4            10.       This is a civil action over which this Court has original jurisdiction
                                                                5   under 28 U.S.C. Section 1332. This action may be removed to this Court by
                                                                6   Defendants, pursuant to the provisions of 28 U.S.C. Sections 1441(b) and 1446
                                                                7   because the amount in controversy exceeds $75,000 and there is complete diversity
                                                                8   of citizenship between Plaintiff and Defendants.
                                                                9            11.       In determining whether diversity of citizenship exists, only named
              M a j e s kCorporation




                                                               10   defendants are considered. (Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91
                                                               11   (9th Cir. 1998).) The citizenship of defendants sued under fictitious names, such as
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12   “Doe” defendants, is disregarded for diversity jurisdiction purposes. (28 U.S.C. §
                                      Los Angeles




                                                               13   1441(a); Soliman v. Philip Morris, Inc., 311 F.3d 966, 971 (9th Cir. 2002).) And
                                                               14   for diversity purposes, a corporate party may have dual citizenship in the State
(/)                                                            15   where it is incorporated and the State where it has its principal place of business.
0::
w                                                              16   (28 U.S.C. § 1332(c)(1).)
(l...                                                          17            12.       Complete diversity of citizenship exists in that at the time of the
Q.                                                             18   commencement of this action, and at all times since, because:
0::                                                            19                      a.      The citizenship of the fictitious DOE defendants 1 through 20
                                                               20                              are disregarded pursuant to 28 U.S.C. § 1441(b)(1). 28 USC
                                                               21                              §1441(a); Soliman, 311 F.3d at 971 (9th Cir 2002). Named
                                                               22                              defendants have no obligation to disclose the identity of Doe
                                                               23                              defendants before discovery (Newcombe, 157 F3d at 690–91), or
                                                               24                              to negate the existence of a potential defendant whose presence
                                                               25                              would destroy diversity (see Lincoln Prop. Co. v. Roche, 546
                                                               26                              U.S. 81, 84 (2005)). Therefore, inclusion of “Doe” defendants
                                                               27                              in the Complaint has no effect on removability. Newcombe, 157
                                                               28                              F.3d at 690–91.
                                                                                                                     -4-
                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 5 of 63 Page ID #:5



                                                                1                      b.      Generally, a corporation may have dual citizenship: “(A)
                                                                2                              corporation shall be deemed to be a citizen of every State and
                                                                3                              foreign state by which it has been incorporated and of the State
                                                                4                              or foreign state where it has its principal place of business . . .”
                                                                5                              28 USC § 1332(c)(1). The phrase “principal place of business”
                                                                6                              means the place where a corporation’s high level officers direct,
                                                                7                              control, and coordinate its activities on a day-to-day basis, often
                                                                8                              referred to as the corporation’s “nerve center.” Hertz Corp. v.
                                                                9                              Friend (2010) 559 US 77, 80–81, 92–93 (rejecting all prior tests
              M a j e s kCorporation




                                                               10                              in favor of “nerve center” test).
                                                               11                      c.      Defendant PORCH.com, Inc. has been, and still is, a citizen of
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12                              the State of Delaware and the State of Washington, having been
                                      Los Angeles




                                                               13                              incorporated under the laws of the State of Delaware, and
                                                               14                              continues to have its principal place of business in Seattle,
(/)                                                            15                              Washington. (Rice Dec. ¶ 2, Exh. 1.)
0::
w                                                              16                      d.      Generally, an individual’s residence, is “prima facie” evidence
(l...                                                          17                              of citizenship unless the matter is disputed. State Farm Mut.
Q.                                                             18                              Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994); Stine
0::                                                            19                              v. Moore, 213 F.2d 446, 448 (5th Cir. 1954). In addition, “when
                                                               20                              information ... necessary to establish diversity of citizenship is
                                                               21                              not reasonably available,” the party with the burden of proving
                                                               22                              diversity “should be permitted to plead jurisdictional allegations
                                                               23                              ... on information and belief.” Carolina Cas. Ins. Co. v. Team
                                                               24                              Equip., Inc., 741 F.3d 1082, 1088 (9th Cir. 2014).
                                                               25                      e.      Defendant Matthew Ehrlichman is an individual that has been
                                                               26                              and continues to be a citizen of the State of Washington, and as
                                                               27                              stated in the Complaint, resides in Seattle, Washington.
                                                               28                              Complaint ¶22.
                                                                                                                     -5-
                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 6 of 63 Page ID #:6



                                                                1                      f.      On information and belief, Plaintiff Kandela, LLC, has been,
                                                                2                              and still is, a citizen of the State of California, having been
                                                                3                              incorporated under the laws of the State of California, and with
                                                                4                              its principal place of business in Los Angeles, California.
                                                                5                              Complaint ¶20.
                                                                6                      g.      Plaintiff Kandela, LLC is a citizen of California, while
                                                                7                              Defendant PORCH.com, Inc. is a citizen of Delaware and
                                                                8                              Washington and Defendant Matthew Ehrlichman is a citizen of
                                                                9                              Washington. As such, there is complete diversity of citizenship
              M a j e s kCorporation




                                                               10                              between the existing parties.
                                                               11            13.       The matter in controversy exceeds the sum or value of $75,000. The
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12   Complaint directs the following causes of action as against Defendants: (1) Fraud,
                                      Los Angeles




                                                               13   (2) Breach of Contract, and (3) Breach of the Implied Covenant of Good Faith and
                                                               14   Fair Dealing.
(/)                                                            15                      a.      In paragraph 94 of the Complaint, Plaintiff claims the following
0::
w                                                              16                              “As a direct and proximate result of Porch and Ehrlichman’s
(l...                                                          17                              wrongful conduct, Kandela lost millions of dollars in revenues
Q.                                                             18                              and was unable to achieve its earnout. The full extent of Porch’s
0::                                                            19                              damages will be subject to further determination at trial but
                                                               20                              exceeds $11,500,000.” Complaint ¶94 (emphasis added).
                                                               21                      b.      In paragraph 102 of the Complaint, Plaintiff claims the
                                                               22                              following “As a direct and proximate result of Porch’s breaches,
                                                               23                              and each of them, Kandela lost millions of dollars in revenues
                                                               24                              and was unable to achieve its earnout. The full extent of Porch’s
                                                               25                              damages will be subject to further determination at trial but
                                                               26                              exceeds $11,500,000.” Complaint ¶102 (emphasis added).
                                                               27                      c.      In paragraph 110 of the Complaint, Plaintiff claims the
                                                               28                              following “As a direct and proximate result of Porch’s breaches,
                                                                                                                     -6-
                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 7 of 63 Page ID #:7



                                                                1                              Kandela lost millions of dollars in revenues and was unable to
                                                                2                              achieve its earnout. The full extent of Porch’s damages will be
                                                                3                              subject to further determination at trial but exceeds $11,500,000
                                                                4                              .” Complaint ¶110 (emphasis added).
                                                                5                      d.      In addition, the Prayer for Relief of the Complaint states the
                                                                6                              following “1. For compensatory damages in an amount in excess
                                                                7                              of $11,500,000, according to proof at trial.” Complaint, at
                                                                8                              Prayer for Relief No. 1. Further, the Prayer for Relief of the
                                                                9                              Complaint also seeks exemplary or punitive damages, attorney’s
              M a j e s kCorporation




                                                               10                              fees, costs, and interest. (See Complaint, at Prayer for Relief
                                                               11                              Nos. 2-5.)
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12            14.       As set forth above, Plaintiff’s Complaint expressly seeks damages of at
                                      Los Angeles




                                                               13   least $75,000.00, as well as punitive damages, costs, pre-judgment interest, and
                                                               14   attorney’s fees.
(/)                                                            15            15.       In determining Original Jurisdiction under § 1332, punitive damages
0::
w                                                              16   may also be included in calculating the amount in controversy. (Gibson v. Chrysler
(l...                                                          17   Corp., 261 F.3d 927, 945 (9th Cir. 2001) (explaining that a punitive damages claim
Q.                                                             18   by itself can satisfy the amount in controversy requirement where the plaintiff fails
0::                                                            19   to make a representation that he is seeking less than the amount in controversy).)
                                                               20   Additionally, attorney’s fees may also be included in calculating the amount in
                                                               21   controversy. (Galt G/X v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir.
                                                               22   1998).)
                                                               23            16.       As Plaintiff expressly seeks compensatory damages in excess of
                                                               24   $75,000.00, as well as punitive damages and attorney’s fees, the amount in
                                                               25   controversy requirement is met.
                                                               26            17.       Accordingly, this action may be removed to this Court by Defendants
                                                               27   pursuant to 28 U.S.C. §1441, subdivision (b), because the amount in controversy
                                                               28   exceeds $75,000, and there is complete diversity of citizenship between Plaintiff
                                                                                                                     -7-
                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
                                                              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 8 of 63 Page ID #:8



                                                                1   and Defendants under 28 U.S.C. §1332 (a)(1)(c)(1).
                                                                2            18.       Pursuant to 28 U.S.C. § 1446, subdivision (a), Defendants have
                                                                3   attached “a copy of all process, pleadings, and orders served upon such defendant
                                                                4   or defendants” in this action hereto as Exhibit “A”.
                                                                5            19.       This notice of removal is timely because it was filed within 30 days of
                                                                6   the action becoming removable, and within one year after commencement of this
                                                                7   action. 28 U.S.C. §1446(c)(1).
                                                                8            20.       A true and correct copy of this Notice of Removal shall be
                                                                9   contemporaneously filed in the office of the clerk for the Superior Court of Los
              M a j e s kCorporation




                                                               10   Angeles County.
                                                               11
                                                Los Angeles
                               A Professional Corporation
 R o p e rAsProfessional i




                                                               12   Dated: June 17, 2020                              ROPERS MAJESKI PC
                                      Los Angeles




                                                               13

                                                               14                                                     By: /s/ E. Lacey Rice
(/)                                                                                                                     STEPHEN J. ERIGERO
                                                               15                                                       E. LACEY RICE
0::                                                                                                                     Attorneys for Defendants,
w                                                              16                                                       PORCH.COM, INC., and
                                                                                                                        MATTHEW EHRLICHMAN
(l...                                                          17
Q.                                                             18
0::                                                            19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                   -8-
                                                                                          NOTICE OF REMOVAL OF CIVIL ACTION TO THE DISTRICT COURT
                                                                    4836-4608-1983.1
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 9 of 63 Page ID #:9




                                EXHIBIT A
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 10 of 63 Page ID #:10

   . CT Corporation                                                        Service of Process
                                                                           Transmittal
                                                                           05/18/2020
                                                                           CT Log Number 537679961
    TO:      CAMERON SMITH
             PORCH.COM, INC.
             2200 1ST AVE S STE 300
             SEATTLE, WA 98134-2080

    RE:      Process Served in California

    FOR:     PORCH.COM, INC. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  KANDELA, LLC, PLTF. vs. PORCH.COM, INC, ET AL., DFTS.
    DOCUMENT(S) SERVED:               -
    COURT/AGENCY:                     None Specified
                                      Case # 20STCV17705
    ON WHOM PROCESS WAS SERVED:       National Registered Agents, Inc., Los Angeles, CA
    DATE AND HOUR OF SERVICE:         By Process Server on 05/18/2020 at 14:16
    JURISDICTION SERVED :             California
    APPEARANCE OR ANSWER DUE:         None Specified
    ATTORNEY(S) / SENDER(S):          None Specified
    ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/18/2020, Expected Purge Date:
                                      05/23/2020

                                      Image SOP

                                      Email Notification, CAMERON SMITH cameronsmith@porch.com

    SIGNED:                           National Registered Agents, Inc.
    ADDRESS:                          208 LaSalle Ave
                                      Suite 814
                                      Chicago, IL 60604
    For Questions:                    866-539-8692
                                      CorporationTeam@wolterskluwer.com




                                                                           Page 1 of 1 / SM
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
                       .                                                            1(2-..
               Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 11 of 63 Page          t·?-:..,~-
                                                                                        ID-e..#:11                                                             Sir
e,ectronica,1y FILED by Superior Court of California, County of Los Angeles on        05/11/20~i~'rt7v1~1Wcrri R. Carter, Executive Officer/Clerk of Court, by R. Perez.Deputy ~UM-100
                                                                  SUMMONS                                                                          FOR COURT USE OHL Y
                                                                                                                                               (SOLO PARA USO DE LA CORTE}
                                                         (CITAC/ON JUDICIAL)
           NOTICE TO DEFENDANT:
           (AV/SO AL DEMANDADO):
           PORCH.COM, INC., a Delaware corporation; MATTHEW EHRLICHMAN, an
           individual; and DOES 1-20, inclusive

           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DEMANDANDO EL DEMANDANTE):
           KANDELA, LLC, a California limited liability company

            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
            below.
               You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            seived on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
            case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
            Online Self-Help Center (www.coUrtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
            the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default. and your wages, money, and property
            may be taken without further warning from the court.
               There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
            referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
            these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
            (www.courtinfo.ca.gov/selfhelp), or by contading your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
            ;A VISOI Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
            continuaci6n.
               Tiene 30 DIAS DE CALENDAR/O despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
            carte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta par escrito tiene que estar
            en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un tormulario que usted pueda usar para su respuesta.
            Puede encontrar estos formularios de la corte y mas informaci6n en el centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ, en la
            biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
            que le d8 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
            podra quitar su sue/do, dinero y bienes sin mas adverlencia.
               Hay otros requisites legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede /Jamar a un servicio de
            remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios legales gratuitos de un
            pregrama de servicios legales sin fines de lucre. Puede encontrarestos grupos sin fines de lucre en el sitio web de California Legal Services,
            (www.lawhelpcalifomia.orgJ, en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.govJ o poni8ndose en contacto con la corte o el
            colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a rec/amar las cuotas y los costos exentos por imponer un gravamen sobre
            cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
            pagarel gravamen de la carte antes de que la corle pueda desecharel caso.
           The name and address of the court is:                                                                                  CASE NUMBER:
                                                                                                                                  (N(!mero de/ Caso):
           (El nombre y direcci6n de la corte es):
           Stanley Mask Courthouse                                                                                                     20STC:V1 7705
           111 North Hill Street, LA, CA 90012

           The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
           (El nombre, la direcci6n y el numero de lelefono de/ abogado def demandante, o def demandanle que no tiene abogado, es):
           PIERCE O'DONNELL {SBN 081298); DANIEL G. STONE {SBN 265397); TIFFANY GELOTT {SBN 321951)
           GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
           2049 Century Park East, Suite 2600, Los Angeles, California 90067; T: 310.553.3610
           E: PODonnell@ggfirm.com; DStone@ggfirm.com; TGelott@ggfirm.com
           DATE:                                                      Clerk, by               R. Perez                                                                           , Deputy
           (Fecha) 0511112020                     Sherri R. Carter Executive Officer I Clerk of Court   (Secretario)                                                             (Adjun/o)

           (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
           (Para prueba de en/rega de es/a citati6n use el formulario Proof of Service of Summons, (POS-010)).
            [SEALJ                                           NOTICE TO THE PERSON SERVED: You are served
                ~~oID·i:;:~.                                 1.       0
                                                                    as an individual defendant

               ~-~~                                          2.       □ as the person sued undr ~~~s na~of ( s p ~ C- . ~~ h "V(i\ v-e._
                                                                      i
               i!i                                ..,,       3.          on behalf of (specify):  .          '       VV1                          1"')         ~ - 0 L,,
               S                                §                 u     r: ! C P 416.10 (corporation)                                   0    &~416. 0 (minor)           - I
                ,s,,                          1
                                              ~                                    CP 416.20 (defunct corporation)                      0    CCP 416.70 (conservatee)
                 ~                   "':,,(';<'t                                 CCP 416.40 (association or P.artnership)               0    CCP 416.90 (authorized person)
                           <111$'-;---,;~;,                                   0 other (specify):
                                                             4.         by personal delivery on (date):        sl,g/z.,,
                                                                                                                                                                                    Pa e1or1
            FOfTTI Adopted for Mandatory Use                                                                                                             Code of o..,;I Procedure§§ .1112.20, 465
                                                                                                 SUMMONS                                                                    www.oourtinfo.ca.gov
               Judicial Couicil of C81ifomia
                                                                                                                                American Lega[Nel Inc.
              SUM•100 (Rev. JU)' 1, 2009)                                                                                       www.FormsWoncffow.com
           48201-00002/3754235.1
                  Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 12 of 63 Page ID #:12
Electronic,alty FILED by Superior Court of California, County of Los Angeles on 05/11/2020 08:37 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez.Deputy Clerk
                                                                                       20STCV17705
                                         Assigned for all puiposes to: Stanley Mosk Courthouse, Judicial Officer: Elizabeth Feffer




                                PIERCE O'DONNELL (SBN 081298)
                                P0Donnell@ggfirm.com
                            2   DANIEL G. STONE (SBN 265397)
                                DStone@ggfirm.com
                            3   TIFFANY GELOTT (SBN 321951)
                                TGelott@ggfirm.com
                           4    GREENBERG GLUSKER FIELDS CLAMAN &
                                MACHTINGER LLP
                           5    2049 Century Park East, Suite 2600
                                Los Angeles, California 90067
                            6   Telephone: 310.553.3610
                                Fax: 3 I0.553.0687
                            7
                                Attorneys for Plaintiff
                            8   Kandela, LLC

                            9
                                                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
                           10
      z                                                                             COUNTY OF LOS ANGELES
      <
      :;                   I1
      <
      ..J
      u :;s~
        0
                           12   KANDELA, LLC, a California limited                                          Case No.              20STC:V1 7705
      C/)Q,,N\O
      0..,J(.10                 liability company,
      ..J...:i.<;::~
      ~a:~.:9              13                                                                               COMPLAINT FOR:
      '-~'d'E.                                               Plaintiff,
      a: c., <':I ..E      14                                                                               (1) FRAUD;
      ~zW:.=
             1- au
      ~-~Cll
                                            V.
      Cl)    :i:: c..
      =>u c]
                       h

                           15                                                                               (2) BREACH OF CONTRACT; AND
      ..J<E~                    PORCH.COM, INC., a Delaware
      O~cc
      o a!                 16   corporation; MATTHEW EHRLICHMAN,                                            (3) BREACH OF THE IMPLIED
      a:~°'                                                                                                     COVENANT OF GOOD FAITH AND
      .,"'z ~"' __,             an individual; and DOES 1-20, inclusive,
                   0

                           17                                                                                   FAIR DEALING
                                                             Defendants.
      "'"'                 18                                                                               DEMAND FOR TRIAL BY JURY
      "'
      (,;)

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                 48201-00002/)750418.2

                                                                                                   COMPLAINT

                                                                                                                                                                  _,.,   .'
            Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 13 of 63 Page ID #:13




                                 Plaintiff Kandela, LLC for its complaint against Defendants Porch.com, Inc., Matthew

                   2   Ehrlichman, and Does 1-20, alleges as follows:

                   3                                         INTRODUCTORY STATEMENT

                   4             1.       ln early 2019, Porch.com, Inc. ("Porch") acquired the assets ofKandela, LLC

                   5   ("Kandela") in a transaction valued at approximately $1 1.5 million.

                   6            2.        At the time, Kandela, a nationwide concierge service for people in the process of

                   7   moving residences, was excited to join Porch, ostensibly the preeminent online home-

                   8   improvement marketplace.

                   9            3.        To date, Porch has raised over $100 million in funds from venture capital

                  10   heavyweights and strategic investors such as Battery Ventures, Capricorn Investment Group,
z
<
:E                11   Founders Fund, Lowe's, Modeme Ventures, and Valor Equity Partners.
<
..l
u       0
        (5 ....   12            4.        Because of Porch's potential to significantly grow Kandela's business, Kandela
Cl) Q.. N \0
0..,J ,uo
..J ..J--==~
~a::~.~           13   agreed to an all-stock purchase. The parties ultimately agreed that of the $11.5 million purchase
'-~iii-E
a::o~<£           14   price, Kandela would "earnout" over $6 million of that amount by achieving certain revenue and
~zw:.:
~~ta
C/)=Q..       ~
::iuc]            15   profitability milestones.
..l  =u
c..,<cgo
'-':E,'.l<        16            5.        But, unbeknownst to Kandela, Porch was hell-bent on ·ensuring that Kandela did
a:: ~ °'
""=>  .,. _,;g
        ~         17   not achieve any earnout. On information and belief, even though Porch agreed to acquire
z
""""
~                 18   Kandela for $11.5 million, Porch's strategic objective was to acquire an $11.5 million business
'-' .
                  19   for only a fraction of that price.

                  20            6.        Since the acquisition, Porch and its Chief Executive Officer, Matt Ehrlichman

                  21   ("Ehrlichman"), have engaged in a stunning and systematic pattern of fraud apparently designed

                  22   to prevent Kandela from achieving any earnout.

                  23            7.        On information and belief, Porch adopted a two-pronged scheme designed to

                  24   prevent Kandela from achieving any earnout.

                  25            8.        In the short term, Porch withheld resources from Kandela, thereby reducing

                  26   Kandela's revenues during the six-month period following the acquisition. For example, Porch

                  27   refused to allocate sufficient resources to its call centers and thus failed to field a substantial

                  28   number of calls from actual and potential Kandela customers, and Porch consistently and
                       48201-00002/)750418.2

                                                                     COMPLAINT
           Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 14 of 63 Page ID #:14




                       deliberately refused to act on Kandela's leads, including by refusing to sell Porch's products and

                  2    services to Kandela customers.

                  3            9.        In the longer term, Porch undermined Kandela's credibility with its actual and

                  4    potential customers by instructing Kandela to sell products and services that did not exist.

                  5            I 0.      In particular, Ehrlichman frequently accompanied Kandela's leadership team to

                  6    meetings with utility company representatives who were actual or potential Kandela business

                   7   partners. At those meetings, Ehrlichman pitched those third-party representatives on four Porch

                   8   offerings:

                   9                     a.     a co-branded and trackable coupon program whereby Porch could provide

                  JO                            detailed data on the customers who used Porch's coupons;
z
<
:;                                       b.     an expanded version ofKandela's mover program whereby Kandela w9uld
                  II
<
..J    0
U      O          12                            offer Porch's services such as handymen;
CIJQ.,~~
O...:i uo
..J..,J·-;::~
                  13                     c.     a concierge service called "Porch Gold" whereby all customers of utility
~ P! ~.~
'-~tfE
a:: 0 t:'0 ..E    14                            companies that partnered with Kandela could contact a specific customer
wz°':-=
~~~LS
CJ'.) ::c Q.. ~
=>        c~      15                            service representative (as opposed to a call center representative assigned
..JU:::,~
o<cgp
(.) :; cl<        16                            at random) to arrange for home services; and
a:::~°'ci
w ... ..J
=
z
  ;,;             17                     d.     the ability to leverage Porch's proprietary data on over 50% of new
 w
·w
                  18                            homeowners in the United States.
"'
(.)
                                11.      Ehrlichman personally drafted new marketing materials and instructed Kandela to
                  19

                  20   change its marketing and business development strategy to feature these Porch offerings.

                  21            12.      Months later, Kandela's executives discovered that each of these four programs

                  22   was "vaporwear": they did not exist and Porch had no intention of offering them in the future.

                  23            I 3.     After months of following Ehrlichman's directions to refocus Kandela's business

                  24   on these Porch offerings, Kandela's executives were forced to walk back these pitches. When

                  25   Kandela's long-standing customers and contacts asked Kandela management about the specifics

                  26   of the Porch offerings pitched by Ehrlichman, Kandel a had no choice but to respond that these

                  27   offerings were only a "roadmap," and were not currently offered by Porch.

                  28            14.       Ehrlichman's misrepresentations were devastating to Kandela's growth prospects.
                       48201-00002/3750418.2                               3

                                                                     COMPLAINT
                   Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 15 of 63 Page ID #:15




                             Kandela has lost market share and its reputation has suffered immeasurably.

                        2             15.       On information and belief, Porch and Ehrlichman's misconduct was designed to

                        3    suppressKandela's business so that Kandela could not achieve any of the earnout targets set forth

                        4    in the parties' agreement.

                        5            . 16.       On information and belief, Porch never intended to fund Kandela's operations.

                        6    Instead, Porch acquired Kandela so that Kandela's management could introduce Porch executives

                         7   to major utility companies throughout the United States. Porch would then solicit investments

                         8   from those major utility companies by promising products that Porch would never deliver, while

                         9   Kandela's business was left to languish.

                        10             17.       Porch should not be permitted to get away with such egregious, bad faith conduct.
z
<
:;                                     18.       At the very least, Kandel a is entitled to every penny of the $11.5 million purchase
                        11
<
...l         0
U            O          12   price it bargained for, and which it would have achieved but for Porch's bad faith conduct.
IJJQ.,~~
O,..:;i(.lo
...J ..J-~~                            19.       This complaint is also a warning to all who cross paths with Porch: beware. As
                        13
~         a:~.!:
'-~tfE
a:Oo::J<!=
wzUl;.:                 14   detailed below, Porch routinely misrepresents its products, services, and ·capabilities, including to
~~-g8
Cl.)
=iuc~
          :t Q..   "'
                        15   Porch's own customers, its actual and potential corporate partners, and likely to its inves\ors as
...l a~
o<c ~
c.,:; ~ <               16   well.
a:~°'   (j
w s:r....:i
~            :,;        17                                                 THE PARTIES
z
"'"'p,:                 18            20.        Kandela, LLC ("Kandela") is a California limited liability company with its
c.,
                        19   principal place of business in Los Angeles, California.

                        20             21.       Porch.com, Inc. ("Porch") is a Delaware corporation with its principal place of

                        21   business in Seattle, Washington.

                        22             22.       On information and belief, Matthew Ehrlichman ("Ehrlichman") is an individual

                        23   who resides in Seattle, Washington. Ehrlich man is the foundter and Chief Executive Officer of

                        24   Porch.

                        25             23.       The true names or capacities of the defendanis named as Does I through 20 are

                        26   unknown to Kandela, which therefore sues these defendants by fictitious names. Kandela is

                        27   informed and believes, and on that basis alleges, that defendants Does 1 through 20, jointly and

                        28   severally, are the alter egos, principals,.or agents of the other defendants, or otherwise connected
                             48201-00002/37504 I 8.2                               4
                                                                              COMPLAINT
                     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 16 of 63 Page ID #:16




                              with the other defendants, such that Does I through 20, and each of them, are jointly and

                         2    severally liable for the obligations and damages set forth in this complaint.

                         3             24.       Kandela is further informed and believes, and on that basis alleges, that at all times

                         4    mentioned herein, each defendant, including the Doe defendants, was the agent or employee of

                         5    the other defendants, and in doing the acts alleged in this complaint, each was acting in the scope

                         6    of their authority.

                          7                            FACTS COMMON TO ALL CAUSES OF ACTION

                          8            25.       Kandela was founded by David Fiedler and Eli Gordon in 2012. It is a concierge

                          9   service for people in the process of moving residences. Kandela's representatives connect

                         10   ·customers with their local providers of services such as cable and satellite television, internet,
2
<
:;                       II   home security, moving, and ho.me warranty.
<
...l          0
U             0
              -0~        12             26.       Kandela built a nationwide business on its reputation for top-of-the-line customer
C1J C,., N \0
C..,J<1.10
..J ..J ·"= ~                 service. Many ofKandela's customers are referred by third party companies, including some of
                         13
~ 0:: ~ -~
~ r.J      ti E
0::    C., ca ,S
                         14   the largest utility companies in the United States. Kandela has contractual relationships with
Ld     ;z: u:i:.:
~ _.:.<! c::I
       f-- ~u
00     :::c   Cl..   ~
                              many of these third-party referral sources.
=iu ci                   15
..J<=    ~
C.,:::;_cc
c.,           ~      <   16             27.      One ofKandela's primary selling points is that all of its customer service
O:::ar$o-.O
=
"'

2
     :,;      ... .J
                         17   representatives are located in the United States. This has always been a key component of
"'"'                          Kandela's business.
=
(.)
                         18

                         19             28.      On information and belief, Porch was founded in 2013. Porch's founder and Chief

                         20   Executive Officer is Ehrlichman. On information and belief, Ehrlichman is the grandson of John

                         21   Ehrlichman, an advisor to President Richard Nixon and the architect of the Watergate break-in.

                         22             29.       On information and belief, Porch has raised over $100 million in financing from

                         23    investors including Valor Equity Partners, Lowe's, Capricorn Investment Group, and Founder's

                         24    Fund.

                         25             30.       To some, Porch portrays itself as a technology-enabled home services marketplace

                         26    where homeowners and renters can get assistance with moving and home repair services.

                         27             31.       To others, Porch portrays itself as a software-as-a-service company that purports to

                         28    have substantial data on both its users and U.S. homebuyers. Porch purports to have substantial
                               48201-00002/3750418.2                                5
                                                                              COMPLAINT
                    Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 17 of 63 Page ID #:17




                             data on U.S. homebuyers through its relationships with home inspection companies.

                        2            32.       In 2018, Porch approached Kandela regarding a potential collaboration. The

                        3    parties entered into a Non-Disclosure Agreement and Kandela's customer service representatives

                        4    began to offer Porch services to Kandela customers.

                        5            33.       Kandela repeatedly asked Porch for feedback and data on Kandela's performance

                        6    in offering Porch's services. Porch would not provide specifics and would only say that the data

                        7    was "good."

                        8            34.       Ultimately, Porch expressed interest in acquiring Kandela, and the parties began

                        9    negotiations in late 2018.

                        10           35.       During the parties' negotiations leading up to the execution of an asset purchase
z
<                            agreement, Porch and Ehrlichman made some key representations to Kandela, including:
:;;:                    II
<
..J
U             0
              0         12                     a.     Porch placed no value on Kandela's relationship with a rival website,
CJ'JQ..,~~
C..J cuo
..J..J•~~                                             Updater, which accounted for 40% of Kandela's revenue;
~ =:J5.::!
                        13
~w·iii-E
C(C.,ct!tf!
wzUl:.=                 14                     b.     Kandel a would have the ability to earn its buyout by way of offering Porch
~~~a
CJ']     :c   Q.,   -
                        15                            products, including coupons by which Kandela customers could obtain
::, u i:'i·
..J<2~
C., ~          C    C
"             ~<
              u~        16                            discounts for Porch services; and
C(~O'IO

.,z
"'            ~...J
              ~         17                     c.     Porch's Series B financing round valued the company at $8.66/share and a

"'"'"'                  18                            forthcoming Series C financing would provide meaningful funding for the

"                       19                            company in anticipation of an IPO in 2021.

                        20            36.      Kandela was also excited about leveraging Porch's-marketplace platform, which.

                        21   would drive new products and services for Kandela's utility partners and thus additional revenue-

                        22   generating opportunities for Kandela and Porch.

                        23            37.      The parties agreed in principle that Porch would acquire Kandela for

                        24   approximately $11,500,000 million in Porch stock, with a portion of that stock to be awarded

                        25   upon acquisition and the rest to be "earned-out" by Kandel a if it achieved a series of revenue and

                        26   profitability "milestones."

                        27                                  The Parties' Asset Purchase Agreement

                        28            38.       Porch and Kandela subsequently entered into an Asset Purchase Agreement dated
                             48201-00002/3750418.2                               6

                                                                           COMPLAINT
              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 18 of 63 Page ID #:18




                         March 22, 2019 ("Agreement").

                    2             39.        Pertinent provisions of the Agreement include:

                    3                        a.     Section 2.05: Porch will purchase Kandela for (a) 577,500 shares of Porch

                    4                               Common Stock, subject to adjustment, plus (b) up to 735,000 additional

                     5                              shares of Porch Common Stock subject to the earnout provisions of the

                    6                               Agreement, plus (c) the assumption ofcertain liabilities.

                     7                       b.     Section 2.07(b): "Subject to the provisions of Section 2.07(!) below, the

                     8                              Earnout Shares shall be earned and issuable only upon the achievement of

                     9                              certain 'Milestones' as set forth in the tables below." The contract provides

                    10                              for three "Milestone Periods," calendar years 2019, 2020, and 2021.
z
<                                                   Kandela would earn up to 735,000 shares of Porch Common Stock by
;;;:                11
<
..l
u         0
         ~~         12                              realizing certain targets for "Non-Updater Revenue", contribution margin,
00 C., N -.0
Q ...J cuo
..J ...:i·-;::~                                     and EBITDA during each of those periods.
:!:!cr::~.::!       13
'-~;iE
cr::o     ~~
                    14                       c.     Section 2.07(t)(i): To the extent Kandela earns any revenue from its
~z~~
::t:~ ~u
00 ::C Q.. vr                                       relationship with Updater after closing, such revenues shall increase
=>u C-.!!           15
..J< E! ~
c.:,~ c:: c::
(.!)      ~   !     16                              Kandela's revenue milestones on a dollar-for-dollar basis. In other words,
C::~a.o
"'        ... ..J
0:,       :,;:      17                              Updater revenues do not count toward Kandela's earnout. This is why
z
"'"'er:             18                              Kandela's earnout is premised on its reaching certain thresholds of"Non-
(.)

                    19                              Updater Revenue."

                    20                       d.     Section 2.07(t)(v): "Subsequent to the Closing, subject to the oversight and

                    21                              direction from Buyer's management, the Key Employees [i.e., Gordon and

                    22                              Fiedler] shall have reasonable discretion to operate the Business on a day-

                    23                              to-day basis as they deem reasonably appropriate in order to achieve

                    24                              Buyer's objectives and achieve the Milestone Targets and earn the Earnout

                    25                              Shares."

                    26                       e.     Section 2.07(t)(ix): "Buyer agrees not to take any action in bad faith with

                    27                              the intent or effect of adversely affecting Seller's ability to achieve the

                    28                              Milestone Targets and earn the Earnout Shares."
                         48201-00002/37504 ! 8.2                               7
                                                                         COMPLAINT
                Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 19 of 63 Page ID #:19




                                             f.       The Agreement also provides for an award to the prevailing party of all

                      2                               costs, fees and expenses, including reasonable fees and expenses of

                      3                               attorneys, accountants and other professionals incurred by the prevailing

                      4                               party.

                      5                            Porch's Post-Closing Misrepresentations and Misconduct

                      6            40.       Upon closing, Kandela became part of Porch. Problems emerged almost

                       7   immediately.

                      8             41.      As a threshold matter, Porch changed its position with respect to Updater. Porch's

                       9   original financial plan for Kandela anticipated the Updater relationship being phased out no later

                      10   than June 2019.
7-
<
::;:                  I1            42.      But shortly after closing, Porch management directed Kandela to expand its
<
..J
u        0
         ~~           12   relationship with Updater even though that revenue would not count toward Kandela's earnout.
(/) Q,., N '-0
Q-J~o
..J ....;J .-;;: ~
                      13            43.      At the same time, Porch starved Kandela of resources. This impaired both
~a::~.~
~ w t;E
a:: c., .E (a
                      14   Kandela's ability to generate revenues and its ability to meet its contractual obligations to
wz~~
~~~u
Cl'J:i:A-.
~u c~
                Cl)
                      15   partners.
..J<B~
C.,:;,i::c:
c.,       d!          16            44.      For example, Porch's inadequate call center staffing impacted Kandela's ability to
a::~°'
w,l
        0
    v ..J
Ol  :S:               17   meet its industry standard contractual obligation to field at least 80% of calls transferred by third
7-
"'er:w                18   parties within 20 seconds of transfer.
"'                    19            45.      At the same time, Porch assigned Kandela executives numerous tasks not related

                      20   to Kandela, so that they were unable to grow Kandela's business.

                      21            46.      Porch would also routinely fail to follow-up on leads from Kandela, which caused

                      22   additiona!'revenue loss. For example, when a caller contacted Kandela, Kandela would, at

                      23   Porch's instruction, offer the caller four $25 Porch coupons. Kandela would then provide the

                      24   customer's inforrnation to Porch, with Porch to follow up either by phone or via an email

                      25   transmitting the coupons. Porch, however, would routinely not follow-up with customers referred

                      26   by Kandela.

                      27            4 7.      Shortly after the acquisition, Porch began actively discouraging Kandela from

                      28   sending any leads to Porch.
                           4820l-00002/3750418.2                                8
                                                                           COMPLAINT
              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 20 of 63 Page ID #:20




                                 48.       In short, Kandela could not effectively carry out its business due to Porch

                   2    depriving it of resources and manpower almost immediately upon acquisition.

                    3            49.       To address these issues, Kandela founders David Fielder ("Fiedler") and Eli

                   4    Gordon ("Gordon") requested a 60-day review with Ehrlichman and Porch's Chief Revenue

                    5   Officer Matthew Neagle. At this review, Fiedler and Gordon pleaded with Porch management to

                    6   remedy these issues. Ehrlichman refused.

                    7            50.       Porch management responded by retaliating against Gordon. The very next day

                    8   after that meeting, Porch began to systematically exclude Gordon from calls and other

                    9   communications with Porch management.

                   10            51.       As set forth below, Porch not only starved .Kandela of resources, but also
;z
:.<<               11   instructed Kandela to sell "vaporwear," or products and services that did not exist. Kandela
..J
u         0
          ~~       12   ultimately learned that Porch had no intention of building these products or offering these
00 Q.. N\O
0.,J,uo
..J.,J.-;::~
                   13   services.
~c::~.~
~~ uf E
c:: c., = .£       14            52.       Kandela learned that there was an internal phrase used to describe Ehrlichman:
'-'l   ;z UJ '-=
~~~a
(.f.)::i::Q..vi-
;:)u c:-~          15   "Matt sells the future." This phrase actually means that Ehrlichman has a tenuous relationship
..J< =~
C.,:Occ
c., ~~             16   with the truth and sells products that do not and will never exist.
C:C:::~a. 0
w ""..l
i:c    ~           17                            V APORWEAR 1.0: Porch Coupons and Porch Gold
;z
w
w                  18            53.       In the months following the transaction, Ehrlichmanjoined Kandela's meetings
~
c.,
                   19   with representatives of major utility companies across the United States. At those meetings,

                   20   Ehrlichman pitched the utility companies on Porch services, most notably Porch coupons and a

                   21   service offering called Porch Gold.

                   22             54.      With respect to the coupon offering, Ehrlichman informed the utility companies

                   23   that Kandela would be offering an expanded version of its signature mover program that would

                   24   now feature Porch's full complement of services.

                   25             55.       As part of this expanded offering, Kandela could offer each customer four $25

                   26   coupons for Porch services. Ehrlichman represented that these coupons would be "co-branded"

                   27   with its third-party partners. That is, when a utility company would refer a customer to Porch,

                   28   Porch would issue a physical or electronic coupon to the customer bearing the logos of both
                        4820 l-00002/3750418.2                               9

                                                                        COMPLAINT
             Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 21 of 63 Page ID #:21




                      Porch and the referring utility company.

                 2             56.       Porch further promised that it would maintain tracking data on these coupons, such

                 3    that Porch would provide its partners with data regarding when and how those coupons were

                 4    used.

                 5             57.       Porch further represented that its coupons would have a realization rate of

                 6    approximately I 0%, or that I 0% of customers offered these coupons would use them.

                  7            58.        Ehrlichman pitched Porch coupons as a replacement for Kandela's existing

                 8    revenue share model with its referral sources. Ehrlichman further represented to third parties that

                  9   these coupons would provide a substantially greater value than Kandela's revenue share model.

                 10             59.      Ehrlichman also pitched utilities on Porch Gold, which he presented as a concierge
;z
<
:;;              II   service for home maintenance that allows a customer to speak with the same representative every
<
...l   0
U      0         12 . time the customer calls. That is, Ehrlichman represented that Porch offered a second, higher-
tr.le.,~~
0,.J u 0
..J ...:i-~g
                 13   . tiered concierge service that Kandela partners could offer to all of its customers.
~ c::~.s
~ ~ ;i E
c:: c., co c.£   14             60.      After presenting this pitch in person, Ehrlichman supplied Kandela with a detailed
wzw:=
::iq::~8
Cl) :c  vr             draft of new marketing materials. Ehrlichman instructed Kandela to.abandon its existing
       Q..
;:) u C'~        15
...J<E!~
C..,:;;cc
c..,   ~<
       u~        16    marketing strategy and instead pitch Porch coupons and Porch Gold to its existing and potential
C::~a,,o
"'  ... ..J
., ;:l           17    customers.
;z
"'"'
Qi!              18             61.      During the course of the next year, Kandela learned that the entirety of
c..,
                 19    Ehrlichman's pitch was a fraud. Porch did not have trackable or co-branded coupons: whenever

                 20    an individual would call Porch and reference a coupon, Porch would simply deduct $25 from the

                 21    price of the service. Porch never issued any coupons, there was no co-branding, and there was no

                 22    tracking. As a result, Kandela could not provide the utility companies with any co-branded

                 23    products or realization rate data as promised. In short, the "co-branded and trackable coupons"

                 24    that Ehrlichman instructed Kandela to pitch did not actually exist.

                 25             62.       Kandela ultimately learned at a meeting with the Porch management team that not

                 26    only did Porch not have any co-branded, trackable coupons, but Porch also had no intention of

                 27    ever creating them.

                 28             63.       With respect to Porch Gold, again, that program did not exist. Porch did not offer a
                       4820l-0000213750418.2                               10

                                                                      COMPLAINT
                  Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 22 of 63 Page ID #:22




                            concierge service. Everyone that cal1ed Porch was treated the same, and every caller drew a

                       2    random customer service representative. Not only did Porch Gold did not exist, but Porch also

                       3    had no intention of offering such a service.

                       4             64.       Once Kandela executives learned ofEhrlichman's misrepresentations, they asked

                       5    him for guidance on how to respond when the utility companies followed up about his promises.

                       6    Ehrlichman instructed Kandela's executives to respond that Porch engineers are too busy to build

                       7    out these services but will get to them eventually.

                       8             65.       Kandela executives then asked Ehrlichman how to respond when its partners

                       9    followed up on Ehrlichman's promises in the future. Ehrlichrnan instructed them to continue to

                       10   provide the same response forever.
;z
..:
:;;                    11                                 V APORWEAR 2.0: Home Inspection Data
..:
..J
U             0
              0        12            66.       Perhaps Ehrlichman's most compelling pitch to the utility companies was that
OOQ..,~~
0 ..J         'l,10
..J..J•~~                   Porch had data on at least 50% ofhomebuyers in the United States. This data was purportedly
                       13
~ 0:: ~.!=
~w tf E
o::c.,~~               14   available to Porch because it owns a software company that maintains this data and has
wzw:.=
:::t: ,.:;:~ d
          ~   :;;u
00 ::c Q.. ~
~u c]                  15   partnerships with numerous home inspection services throughout the United States.
..J<E!~
C.:,:;, CC                            67.      Ehrlichman stated that this homebuyer data was available to Porch as of the date of
{.) u~  ~<             16
c:i:::~°'         0
"'            "«...l
1::0 .~                17   the home inspection. and reflected the content of the inspection report, e.g., specific details on age
;z
"'"'ci:                18   and other characteristics of a property's water, electrical, and HVAC systems.
{.)

                       19             68.      This data would be incredibly valuable to the utility companies because (a) they

                       20   would learn of a real estate transaction seven weeks before title typically changed hands, giving

                       21   utility companies the ability to market their programs and services in a proactive manner, and (b)

                       22   they could use the home-specific data to work with owners to replace older appliances and

                       23   promote energy efficiency programs.

                       24             69.      Utility companies were extremely excited about this pitch. For example, a

                       25    representative of one utility company asked Kandela executives if Porch could identify how many

                       26   . NC units in the utility company's home state were more than seven years old. Kandela relayed

                       27    this inquiry to Ehrlichman, who was evasive.

                       28             70.       Ehrlichman made the same pitch to a representative of one ofKandela's oldest and
                             48201-00002/3750418.2                              11

                                                                           COMPLAINT
                 Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 23 of 63 Page ID #:23




                          I   largest utility clients. That representative was in the process of transitioning to a role at the

                         2    utility's parent company, and had previously discussed bringing in Kandela to pitch that parent

                         3    entity, which was a multi-million dollar client of one ofKandela's competitors. When

                         4    Ehrlichman made his pitch about homebuyer data to that utility representative, the representative

                         5    called the data a "game changer" and immediately made plans to have Kandela and Ehrlichman

                         6    make the same pitch to the parent company.

                          7            71.      After numerous pitches, the Kandela executives noticed that Ehrlichman gradually

                          8   increased the percentage of U.S. homebuyers that Porch purportedly had data on from 50% to

                          9   69%. This led Kandela's executives to question others within Porch about this data.

                         10            72.      Kandela ultimately learned in late 2019 that Porch had actionable data on far less
z
<                             than 50% of U.S. homebuyers. Ehrlichman's representations to Kandela's actual and potential
:;;                      11
<
..J
u           0
            ~    ,-      12   customers that Porch had actionable data on over 50% of U.S. homebuyers, and that Porch
C/)C.,N\O
0..,J ,uo
..J..,J·=~                    provided services to over 15% of U.S. homebuyers, were false.
                         13
~ a: en-~
'-~.iE
a:oco~
wzlJJ:.=                 14            73.      When Kandela learned ofEhrlichman's misrepresentations, its executives walked
::i::: ,.:;.!it: ,:,:I
       f,-~U
00:CO.               ~
                         15   back Ehrlichman's pitch, telling the utility companies that this portion of his pitch was only a
;3u c~
c.,<~~
c., :;; <   u            16   "roadmap" and not Porch's current capability. This further harrned Kandela's credibility with
a:~°' d
"' ... ..,
"'z ~                    17   many utility companies, which are highly data driven. For example, Kandela's pitch to the utility
"'"'                     18   parent company referenced above was postponed indefinitely, and Kandela lost its opportunity to
"'
c.,
                         19   secure this multi-million account.

                         20            74.      In short, Porch's withdrawal ofresources and false representations to Kandela and

                         21   its business partners have materially damaged Kandela's business relationships, making it

                         22   virtually impossible for Kandela to meet the requirements for its earnout.

                         23                       Porch's Pattern of Misconduct With Respect to Third Parties

                         24            75.      Porch's misrepresentations and other misconduct are not limited to Porch or its

                         25   business partners. Instead, mendacity appears to be a central component of Porch's business

                         26   model.

                         27            76.       After acquiring Kandela, Porch entered into a non-disclosure agreement ("NDA")

                         28   with one Kandela's largest competitors. During a videoconference call with Kandela
                              48201-00002/3750418.2                               12

                                                                            COMPLAINT
                 Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 24 of 63 Page ID #:24




                          management, Ehrlichman put up slides provided by Kandela's competitor pursuant to the NDA.

                     2    Ehrlichman told Kandela executives that since they did not sign the NDA, they are not bound by

                     3    it and should use the information to improve Kandela. Ehrlichman further instructed Kandela

                     4    executives to inform potential customers that its competitor was in the process of being sold,

                     5    which Ehrlichman hoped would aid Kandela in winning the rival's business. Kandela's

                     6    management refused.

                      7            77.        In one instance, Porch attempted to improperly influence a utility company that

                      8   was considering a partnership with Kandela. Kandela submitted a proposal in response to a

                      9   Request for Qualification issued by a major utility company. After Kandela submitted its

                     10   proposal, the utility company imposed a "quiet period" on all bidders.
;z
<
:;                                 78.        However, Ehrlichman·Ieamed that the wife of a Kandela salesman worked ai that
                     11
<
..l       0
U         0          12   utility company. Ehrlichman instructed that salesman to ask his wife to disregard the quiet period
OOQ..~~
O...;i u 0
..J..J.-:::~              and try to influence the outcome in favor of Kandela. The salesman refused. Porch ultimately
~a::~.~
                     13
~ ~       ;i E
a:: 0 c:t3           14   terminated that salesman's employment.
~zw:.=
;:t:~~8
CJ'J:CQ.,
;:,uci
                 -
                     15              79.      Ehrlichman also repeatedly urged Kandela to move its call center operations to
..J <   u :::i
c.., -C ""
        C
c.., :;.::I<         16   Mexico without informing its utility partners. Kandela's contract with one major utility company
0:: Cl(!°' ~·
"'        .,. ,-l
CQ        ~          17   expressly forbids this. Kandela refused to make this change without obtaining approval from its
;z

"'"'Cl:
c..,
                     18   partner.

                     19              80.      Porch has also routinely breached Kandela's partner contracts, including by

                     20   systematically failing to pay utility companies their contractually mandated revenue share

                     21   payments in a timely manner and by failing to honor the exclusivity provision ofKandela's

                     22   agreement with at least one of its marketing partners.

                     23

                     24                                         FIRST CAUSE OF ACTION

                     25                                      {For Fraud Against All Defendants)

                     26              81.      Kandela incorporates by reference each of its allegations in the paragraphs above.

                     27              82.      As reflected in paragraphs 2.07(b) and 8.04(d) of the Agreement, Porch made a

                     28   promise to Kandela that Kandel a would be able to earn up to $6,365, I 00 in Porch stock by
                          48201--0000V37504 I 8.2                              13
                                                                          COMPLAINT
              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 25 of 63 Page ID #:25




                         achieving certain milestones.

                     2            83.      On information and belief, this promise was false. Porch did not intend to perform

                     3   this promise at the time it was made. Instead, Porch's intent was to preclude Kandela from ever

                     4   achieving any earnout.

                     5            84.      Porch intended for Kandela to rely on this promise of a prospective earnout. In

                     6   fact, Porch knew that Kandela would not have entered into the Agreement without the promise of

                     7   a substantial and achievable earnout.

                     8            85.      Kandela reasonably relied on Porch's promise of a prospective earnout.

                     9            86.       Porch did not perform the promised act, and, on information and belief, acted to

                    IO   preclude Kandela from achieving any earnout.
z
<
~                   II            87.       Kandela was harmed by Porch's conduct.
<
...l
u s;: . ._
         0
                    12            88.       Kandela's reliance on Porch's conduct was a substantial factor in causing this
(J') Q,,. N   '-0
Q,_J4.10
..J..J·=~
~o::b3.::           13   harm.
'-'-.rJ-~c
a::o~..E            14            89.       Porch and Ehrlichman also made several false representations of material fact to
w  z LiJ ==
~ .:; .!al: C'O
   E-- au
oo :::c o.. vr      15   Kandela, including that:
;;:,uc-~
...l ~ ~
c.,    < i=    ~
c.,~~<              16                      a.     Porch offers co-branded, trackable coupons that Kandela could offer its
0:: ~ °'       ;g
"'       ... ..J
""z      ~          17                             actual and potential customers;
"'"'
~                   18                      b.     Kandela would be able to offer its customers an expanded version of its
c.,
                    19                             mover program whereby Kandela would offer Porch's services such as

                    20                             handymen;

                    21                      c.     Porch offers a premium service called Porch Gold by which certain

                    22                             customers can reach the same customer service representative on a

                    23                             consistent basis, which service Kandela could offer to its actual and

                    24                             potential customers; and

                    25                      d.     Porch has actionable data on over 50% of U.S. homebuyers, with that data

                    26                             available to Porch on the date of the home inspection, and that Kandel a

                    27                             could offer access to this data to its actual and potential customers.

                    28            90.       Porch and Ehrlichman made these representations to Kandela knowing that these
                         48201-00002/3750418.2                                14

                                                                        COMPLAINT
             Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 26 of 63 Page ID #:26




                        representations were false or with reckless indifference to the truth.

                   2             91.      On information and belief, Porch and Ehrlichman made these representations to

                   3    Kandela with the intention to induce Kandela to act, or to refrain from acting, in reliance on these

                   4    false representations.

                    5            92.      Kandela justifiably relied on these representations in taking action and in

                   6    refraining from taking action. For example, at the insistence of Porch and Ehrlichman, Kandela

                    7   changed its marketing strategy to offer each of these services.

                    8            93.      In furtherance of its fraudulent scheme, Porch and Ehrlichman prepared

                    9   demonstrably false marketing materials and insisted that Kandela use these materials to market its

                   10   business. Kandela was ultimately required to retract the representations made by Porch and
2
<
:a;                11   Ehrlichman in these materials, thereby irreparably damaging its relationships with the utility
<
-l
u       0
        Sl c-      12   companies and other third-party referral sources.
Cl) 0., N '-0
Q ..J 4) 0
..J ..J .': ~
                   13            94.      As a direct and proximate result of Porch ai:id Ehrlichman's wrongful conduct,
f:o:::~.g
'-~t:fE
0::: C.:, ca ..9   14   Kandela lost millions of dollars in revenues and was unable to achieve its earnout. The full extent
W 2 "':.:
~-.:.::=
     f- ;; u
C/J;:I:o..ui'
;;, u i:'-"        15   of Porch's damages will be subject to further determination at trial but exceeds $11,500,000.
-l    ~ u
c.:,<c:~
(.')::;"<
      u~           16            95.      Defendants, and each of them, acted i_n a despicable manner and with oppression,
w    ..,...,
0:::~0\0


""2      ~         17   fraud, or malice, such that Kandela may recover punitive damages in an amount sufficient to deter
"'~                18   such wrongful conduct in the future.
(.')

                   19

                   20                                        SECOND CAUSE OF ACTION

                   21                               (For Breach of Contract Against Porch.com, Inc.)

                   22            96.       Kandela incorporates by reference each of its allegations in the paragraphs above.

                   23            97.       Porch and Kandela entered into a contract, namely the Agreement.

                   24            98.       Kandela did all, or substantially all, of the significant things that the Agreement

                   25   required it to do.

                   26            99.       Porch breached the Agreement, including by:

                   27                      a.       Repeatedly and systematically breaching Section 2.07(f)(ix) of the

                   28                               Agreement, which provides, "Buyer agrees not to take any action in bad
                        48201-00002/3750418.2   •                            15

                                                                        COMPLAINT
                 Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 27 of 63 Page ID #:27




                                                        faith with the intent or effect of adversely affecting Seller's ability to

                        2                               achieve the Milestone Targets and earn the Earnout Shares"; and

                        3                        b.     Failing to afford Gordon and Fiedler reasonable discretion to operate

                        4                               Kandela on a day-to-day basis as they deem reasonably appropriate in

                        5                               violation of Section 2.07(f)(v) of the Agreement.

                        6               100.     Kandela was harmed by these breaches, and each of them.

                         7              101.     Porch's breaches, and each oft.hem, were a substantial factor in causing Kanrlela's

                        8      harm.

                         9              102.     As a direct and proximate result of Porch's breaches, and each of them, Kandela

                       10      lost millions of dollars in revenues and was unable to achieve its earnout. The full extent of
:z:
<                              Porch's damages will be subject to further determination at trial but exceeds $11,500,000.
::>:                   11
<
..l
u 55~      0
                       12
OOQ..N"°
0..J,!!g
..J ..J ·- 0\          13                                          THIRD CAUSE OF ACTION
e:t-wt;E
    c:::Ji.:2
IX (.'.)   ca    ..E   14                               (For Breach of the Implied Covenant of Good Faith
w :z: "':.=
~-.!:it: ca
      ~
      :c
           auII>
Cl)
::i U C.2
           P-,
                       15                                   and Fair Dealing Against Porch.com, Inc.)
..l   ~ ~
CJ < C ~
        ~<
" ::>: u~              16               I 03.    ln every contract, the law implies a covenant of good faith and fair dealing, such
C::~o-. 0
w      ... ...,
=>         ~           17      that a party to a contract must refrain from arbitrary or unreasonable conduct which has the effect
:z:
w
~                      18      of preventing the other party to the contract from receiving the fruits of the bargain.
"                      19               104.     Porch repeatedly and systematically acted in bad faith to deprive Kandela of the

                       20      benefits of the Agreement, including by acting to preclude Kandel a from achieving the earnout.

                       21               105.     In particular, section 2.07 of the Agreement provides that Kandela's revenues

                       22      derived from its relationship with Updater ("Updater Revenue") would not count towards the

                       23      revenue milestones necessary to achieve the earnout.

                       24               l 06.    The Agreement's exclusion of Updater Revenue from the earnout implies that

                       7..'i   Porch was ohligaterl to either (a) not. require Kandela to continue its relationship with 1lprlater at

                       26      the same level, or, (b) provide Kandela with sufficient resources such that it could achieve the

                       27      earnout notwithstanding its relationship with Updater.

                       28               107.      Instead, Porch breached the implied covenant by attempting to expand Kandela's
                               48201-00002/3750418.2                                16

                                                                              COMPLAINT
                 Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 28 of 63 Page ID #:28




                             relationship with Updater while simultaneously depriving Kandela of the resources necessary to

                        2    operate its business. Porch's actions led to a substantial and precipitous drop in Kandela's Non-.

                        3    Updater Revenue.

                        4              I 08.   Kandela was harmed by these breaches, and each of them.

                         5             I 09.   Porch's breaches were a substantial factor in causing Kandela's harm.

                        6              I IO.   As a direct and proximate result of Porch's breaches, Kandela lost millions of

                         7   dollars in revenues and was unable to achieve its earnout. The full extent of Porch's damages will

                         8   be subject to further determination at trial but exceeds $11,500,000.

                         9                                           PRAYER FOR RELIEF

                        10             WHEREFORE, Kandela prays for judgment against Defendants, and each of them, as
z
<
:it                     11   follows:
<
..l
u            0
        :is ,-          12             I.      For compensatory damages in an amount in excess of $11,500,000, according to
{/) Q.. N'°
0..,J VO
..J..,J•"=~
                        13   proof at trial;
~ a:~-~
'-'-':ltfE
a: c., ~ .2             14             2.      For exemplary or punitive damages in an amount according to proof at trial;
t,&;J     z u.l:.=
~~~8
CJ) :i:: Q., vi~
::JU Co!!               15             3.      For attorney fees to the extent available by contract or law;
..J<a~
"'    CC
-,:itc:,<               16             4.      For costs of suit herein;
p:::~o,. ;g
"'Ol         ..,. ..,
             ~          17             5.      For prejudgment interest; and
z
"'"'c,:                 18             6.      For such other and further relief in Kandela's favor as the Court deems just and
"'                      19   proper.

                        20

                        21   DA TED: May 11, 2020                                GREENBERG GLUSKER FIELDS CLAMAN
                                                                                 & MA   INGER LLP
                        22

                        23

                        24

                        25

                        26                                                            Attorneys for Plaintiff Kandela, LLC
                        27

                        28
                             48201-00002/3750418.2                               17
                                                                            COMPLAINT
              Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 29 of 63 Page ID #:29




                                                           DEMAND FOR JURY TRIAL

                   2             Kandel a requests trial by jury on all causes of action for which trial by jury is authorized.

                   3

                   4    DA TED: May 11, 2020                               GREENBERG GLUSKER FIELDS CLAMAN
                                                                           & MA   INGER LLP
                   5

                   6

                   7

                    8

                   9                                                             Attorneys for PlaintiffKandela, LLC
                   10
2:
<
~                  1I
<
..J
u         0
          ~   ,-   12
Cl) C.. N \0
0..,J '1.10
..J ..J·:~
~       a: J1_g    13
~~-d'E
a: c.:, co if!     14
t.ll:Z.UJ:.::
~-~         a:I
        f- ~u
(/):i::0..     ~
=iu c~             15
..J -(
C.:,~
           =~
           CC
                   16
"'~~~~
    ..,...,
"'2:      ~        17

"'"'0              18
"'
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28                                      -.
                        4820 l-0000213750418.2                              18
                                                                       COMPLAINT
                Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 30 of 63 Page ID #:30
Electroni~lly FILED by Superior Court of Californiii, County of Los Angeles on 05/11/20~~108rri R. Carter, Executive Officer/Clerk of Court, by R. Perez.Deputy CeM-010

         ~TTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                       FOR COURT USE OHL Y

            PIERCE O'DONNELL (SBN 081298); DANIEL G. STONE (SBN 265397)
            TIFFANY GELOTT (SBN 321951)
             GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
             2049 Century Parl< East, Suite 2600, Los Angeles, California 90067
                TELEPHONENO.: 310.553.3610             FAX NO.: 310.553.0687

          ATTORNEY FOR fNamei, Plaintiff Kandela, LLC

          SUPERIOR COURT OF CALIFORNIA, COUNTY OF               Los Angeles
                 STREET ADDRESS:     111 North Hill Street
                MAILING ADDRESS:
                             Los Angeles 90012
                CITY AND ZIP CODE:
                             Stanlev Mosk Courthouse
                      BRANCH NAME:

               CASE NAME: Kandela, LLC v. Porch.com, Inc. and Matthew Ehrlichman

                                                                                                                        CASE NUMBER:
                     CIVIL CASE COVER SHEET                                Complex Case Designation
          181        Unlimited              □   Limited
                                                                 Counter        D    Joinder
                                                                                                                            20STCV1 7705
                     (Amount                    (Amount    D
                                                                                                   JUDGE:
                     demanded         demanded is         Filed with first appearance by defendant
                                    · $25,000 or less\        (Cal. Rules of Court, rule 3.402\     DEPT:
                     exceeds $25,000\
                                           Items 1 6 below must be comoleted /see instructions on oaae 21.
          1. Check one box below for the case type that best describes this case:
                Auto Tort                                           Contract                                     Provisionally Complex Civil Litigation
                                                                          Breach of contract/Warranty (06)       (Cal. Rules of Court, rules 3.40G-3.403)
                D       Auto (22)                                   D
                                                                          Rule 3. 740 collections (09)           D      AntitrusVTrade regulation (03)
                D     Uninsured motorist (46)                       D
                Other PI/PD/WD {Personal Injury/Property                  Other collections (09)                 D      Construction defect (10)
                                                                    D
                Damage/Wrongful Death) Tort                               Insurance coverage (18)                D     Mass tort (40)
                                                                    D
                D     Asbestos (04)                                 181   Other contract (37)                    D     Securities litigation (28)
                D     Product liability (24)                        Real Property                                D     Environmental/Toxic tort {30)
                D     Medical malpractice (45)                      D     Eminent domain/Inverse                 D     Insurance coverage daims arising from the
                      Other PI/PDIWD (23)                                 condemnation (14)                            above listed provisionally complex case
                D
                Non-PI/PD/WD (Other) Tort                           D     Wrongful  eviction (33)                      types (41)
                                                                                                                 Enforcement of Judgment
                D     Business tort/unfair business practice (07)   D      Other real property (26)
                                                                                                                 D     Enforcement of judgment (20)
                D     Civil rights (08)                             Unlawful Detainer
                                                                                                                 Miscellaneous Civil Complaint
                D     Defamation (13)                               D    Commercial (31)
                                                                         Residential (32)                        D     RICO (27)
                D     Fraud (16)                                    D
                                                                                                                 D    Other complaint (not specified above) (42)
                D     Intellectual property (19)                    D      Drugs (38)
                                                                    Judicial Review                              Mfscellaneous Civil Petition
                D     Professional negligence (25)
                                                                          Asset forfeiture (05)                  D    Partnership and corporate governance (21)
                D     Other non-Pl/PD/WO tort (35)                  D
                                                                          Petition re: arbitration award {11)    D    Other petition (not specified above) (43)
                Employment                                          D
             D     wrongful termination (36)                        D     Writ of mandate (02)
             D     Other emoloument (151                            D     Other judicial review {39)
          2. This case Dis           181 is not           complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                factors requiring exceptional judicial management:
                a. D        Large number of separately represented parties d. D                 Large number of witnesses
                b. D        Extensive motion practice raising difficult or novel e. D           Coordination with related actions pending in one or more courts
                            issues that will be time-consuming to resolve                       in other counties, states, or countries, or in a federa.1 court
                c.    D     Substantial amount of documentary evidence   f. D   Substantial postjudgment judicial supervision
          3.    Remedies sought (check all that apply): a.181 monetary b. D nonmonetary; declaratory or injunctive relief    c. 181 punitive
          4.    Number of causes of action (specify): 2
          5. This case D is 181 is not a class action suit.                                                                     ·~
          6. If there are any known related cases, file and serve a notice of related case. (You may use                   ro,,f <:,Mf0151-t=l
          Date: May 11, 2020                                                                                                   / /
                                 Daniel G. Stone                                                ►                               V.<ii
                                            PE OR PRINT NAME'                                                   'SIGNATURE OF PX°RTY OR ATTORNEY FOR PAR

                                                                                     NOTICE
               • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                 in sanctions.
               • File this cover sheet in addition to any cover sheet required by local court rule.
               • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                 other parties to the action or proceeding.                 ·
               • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                             Paae 1 of 2


          Form Adapted fa, Mandatory Use                                                                                     Cal. Rules of Court. rules 2.30, 3.220,   3.400-3.403, 3.740;
            Judicial Council ol Califamia
                                                                     CIVIL CASE COVER SHEET                                          Cal. Standards of Judicial Administration, std. 3.10
             CM..010 [Rev. July 1. 2007]                                                                                                                          www.courtinfo.cs.gov
          48201-00002/3754225.1
     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 31 of 63 Page ID #:31
                                                                                                                                           CM-010
                                        INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example. a complaint) in a civil case. you must complete
and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile statistics
about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1. you must check one box for
the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1. check the
more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action. To assist you
in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover sheet must be
filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party. its counsel. or
both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3. 740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit A collections case does not include an action seeking the following: (1) tort
damages. (2) punitive damages. (3) recovery of real property. (4) recovery of personal property. or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3. 740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case
will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case
is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court. this must be indicated by completing
the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint
on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the plaintiffs
designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case
is complex.
                                                           CASE TYPES ANO EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06}                Rules of Court Rules 3.40~3.403)
           Oamage/\Nrongful Death                         Breach of RentaVLease                          AntitrusVTrade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
           case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist claim subject to                     Contract/Warranty Breach-Seller                 Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead of Auto)                              Negligent Breach of ContracU                    Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                        County)
                Wrongful Death                               Case                                             Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                          domestic relations)
            toxic/environmental) (24)                    complex) (18)                                        Sister Stale Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                            (not unpaid taxes)
                 Physicians & Surgeons              Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                         Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
     Other PI/PDM/0 (23)                         Real Property                                                     Case
          Premises Liability (e.g., slip            Eminent Domain/Inverse                            Miscellaneous Civil Complaint
          and fall)                                      Condemnation (14)                                RICO (27)
          Intentional Bodily lnjury/PD/IJ\IO        Wrongful Eviction (33)                               Other Complaint (not specified
                 (e.g., assault, vandalism)         Other Real Property (e.g., quiet title) (26)              above) (42)
          Intentional Infliction of                      Writ of Possession of Real Property                  Dedaratory Relief Only
                 Emotional Distress                      Mortgage Foredosure                                  Injunctive Relief Only (non•
          Negligent Infliction of                        Quiet Tille                                               harassment)
                 Emotional Distress                      Other Real Property (not eminent                     Mechanics Lien
          Other PI/PDM/0                                 domain, JandlotTJ/tenant, or                         Other Commercial Complaint
Non-Pl/PD/WO (Other) Tort                                foreclosure)                                              Case (non•torVnon-complex)
     Business Tort/Unfair Business               Unlawful Detainer                                            Other Civil Complaint
        Practice (07)                               Commercial (31)                                                (non-torVnon-complex)
     Civil Rights (e.g., discrimination,            Residential (32)                                  Miscellaneous Civil Petition
        false arrest) (not civil                    Drugs (38) (if the case involves iflegal             Partnership and Corporate
        harassment) (08)                                 drugs, check this item; otherwise,                   Governance (21)
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)            Other Petition (not specified
        (13)                                     Judicial Review                                              above) (43)
     Fraud (16)                                     Asset Forfeiture (05)                                     Civil Harassment
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       Workplace Violence
     Professional Negligence (25)                   Writ of Mandate (02)                                      Elder/Dependent Adult
        Legal Malpractice                                Writ-Administrative Mandamus                              Abuse
        Other Professional Malpractice                   Writ-Mandarrius on Limited Court                     Election Contest
             (not medical or legal)                          Case Matter                                      Petition for Name Change
      Other Non-PI/PDM/0 Tort (35)                       Writ-Other Limited Court Case                        Petition for Relief From Late
Employment                                                   Review                                                Claim
     Wrongful Temiination (36) Other                Other Judicial Review (39)                                Other Civil Petition
        Employment (15)                                  Review of Health Officer Order
                                                         Notice of Appeal-labor
                                                             Commissioner          eals

CM-010 [Rev. July 1, 2007)                         CIVIL CASE COVER SHEET                                                                    Page 2 of 2
48201-00002/3754225.1                                                                                                          American LegalNet, Inc.
                                                                                                                               www.FormsWorldlow.com
       Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 32 of 63 Page ID #:32


 SHORT TITLE:                                                                                            CASE NUMBER
 Kandela, LLC v. Porch.com, Inc. et al.


                               CIVIL CASE COVER SHEET ADDENDUM _AND
                                       ST ATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

             This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3:       InColumn C, circle the number which explains the-reason.forthe co-;,rt fili,;-g locati~,;- you have
                   chosen.
                                           Applicable Reasons for Choosing C~urt Filing Location (Column C)


1. Class actions must be filed in the Stanley Mask Courthouse, Central Oistrid.         7. Location where petitioner resides.

2. Permissive filing in central distrid.                                                8. Location wherein defendanVrespondent functions wholly.

3. Location where cause of action arose.                                                9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North Oistrid.                                   10. Location of Labor Commissioner Office.
                                                                                        11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.                            non-collection, limited collection, or personal injury).
6. Localion of property or permanently garaged vehicle.




                             Auto (22)             0    A7100 Motor Vehicle - Personal Injury/Property Damage/\Nrongful Death                  1, 4, 11


                     Uninsured Motorist (46)       0    A7110 Personal Injury/Property DamageMfrongful Death - Uninsured Motorist              1, 4, 11



                           Asbestos (04)
                                                   0    A6070 Asbestos Property Damage                                                         1, 11
                                                   0    A7221 Asbestos - Personal lnjury/'vVrongful Death                                      1, 11

                        Product Liability (24)     D A7260 Product Liability (not asbestos or toxic/environmental)                             1, 4, 11



                    Medical Malpractice (45)
                                                   0    A721 O Medical Malpractice - Physicians & Surgeons
                                                                                                                                               1, 4, 11

                                                   0    A7240 Other Professional Health Care Malpractice                                       1, 4, 11


                                                   0    A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                               1, 4, 11
                          Other Personal
                          Injury f:'roperty
                                                   0    A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,                  1, 4, 11
                                                               assault, vandalism, etc.)
                         Damage Wrongful                                                                                                       1, 4, 11
                            Death (23)             0    A7270 Intentional Infliction of Emotional Distress
                                                                                                                                               1, 4, 11
                                                   0    A7220 Other Personal Injury/Property Damage!Wrongful Death




   LASC CtV 109 Rev. 12/18                       CIVIL CASE COVER SHEET ADDENDUM                                                         Local Rule 2.3
   For Mandatory Use ___,;z;,_·                                                                                                             Page 1 of 4
                                                    AND ST ATEMENT GF LOCATION
48201-0000213754243.1.;,. ,,. .•

                                 ~-.--                                                                                                                          '
             Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 33 of 63 Page ID #:33


    SHORT TITLE:                                                                                               CASE NUMBER


I   Kandela, LLC v. Porch.com, Inc. et al.                                                                 I

                      ~l!Iiltf{t1til! ll-ffill!ttt-lJl.ifit?lili!~
                                                           □
                           Business Tort (07)                   A6029 Other Commercial/Business Tart (not fraud/breach of contract)             1, 2, 3
       ~t::
       .. 0


        ~-.
       c. ...
        0~
       Q. ..
       -o
                             Civil Rights (08)
                                                           □    A6005 Civil Rights/Discrimination                                               1,2,3


                                                           □
       j!- _                 Defamation (13)                    A6010 Defamation (slandernibel)                                                 1,2,3

       ·--
        :, :,


       . s:
       .5
        C
                Cl
                C
                0
                  ~
                                Fraud (16)
                                                           □    A6013 Fraud (no contract)                                                       1,2,3


       ....
        0
       e-
          ..E
       Q. Cl          Professional Negligence (25)         □    A6017 Legal Malpractice                                                         1,2,3

                                                           □
        '                                                       A6050 Other Professional Malpractice (not m~dical or legal}                     1,2,3
        C
        0
       zo                                                                                                                                                       .
                                                            □
                                                                                                                                         .      1,.2, 3 •·          . .
                                Other (35)                      A6025 Other Non-Personal lnjlJry/Property Damage tort
                         -                           ·-


            -.
            C

            E
                       Wrongful Tennination (36)            0   A6037 Wrongful Termination                                                      1,2,3

                                                                                                                                                1, 2, 3
            >,
            0
            ii          Other Employment (15)               □   A6024 Other Employment Complaint Case

                                                            □   A6109 Labor Commissioner Appeals                                                10
            E
            w

                                                            □   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                       eviction)
                                                                                                                                                2,5

                      Breach of Contract/ Warranty                                                                                              2,5
                                   (06)
                             (not insurance)
                                                            □   A6008 ContractM/arranty Breach -Seller Plaintiff (no fraud/negligence)
                                                                                                                                                1, 2, 5
                                                            D   A6019 Negligent Breach of Contract/Warranty (no fraud}
                                                                                                                                                1, 2, 5
                                                            □   A6028 Other Breach of Contract/vVarranty (not fraud or negligence)


            -
            u
            ~
            C
                             Collections (09)               □
                                                            □
                                                                A6002 Collections Case-Seller Plaintiff
                                                                A6012 Other Promissory Note/Collections Case
                                                                                                                                                5, 6, 11
                                                                                                                                                5, 11

                                                            □
            0                                                                                                                                   5, 6, 11
            0                                                   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt
                                                                        Purchased on or after Januarv 1, 2014\


                                                            □
                        Insurance Coverage (18)                 A6015 Insurance Coverage (not complex)                                          1,2,5,8


                                                            ~   A6009 Contractual Fraud                                                         1g

                          Other Contract (37)               □   A6031 Tortious Interference                                                     1,2,3,5

                                                            □   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)             1,2,3,8,9


                        Eminent Domain/Inverse
                                                            □   A7300 Eminent Domain/Condemnation                Number of parcels _ _ _        2,6
            ~.
            C.
                          Condemnation (14)

                         wrongful Eviction (33)             □   A6023 Wrongful Eviction Case                                                    2,6


            ..
            0
            ~
            Q.

                                                            □   A6018 Mortgage Foredosure                                                       2,6
            rr:
                                                            □
                        Other Real Property (26)                A6032 Quiet TIiie                                                               2,6

                                                            □   A6060 Other Real Property (not eminent domain, landlord/tenant, foredosure)     2,6


            .
            ~


            C
                      Unlawful Detainer-Commercial
                                    (31)                    □   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)             6, 11

            .
            7!
            0
                      Unlawful Detainer-Residential
                                    (32)                    □   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)            6, 11

            :i
            .
            'i
            c
            :::,
                         Unlawful Detainer-Post-
                            Foredosure (34)
                      Unlawful Detainer-Drugs (38)
                                                            □
                                                            0
                                                                A6020F Unlawful Oetainer-Post-Foredosure

                                                                A6022 Unlawful Detainer-Druas
                                                                                                                                                2,6, 11

                                                                                                                                                ', 6, 11

      LASC CIV 109 Rev. 12/18                             CIVIL CASE C0VER SHEET ADDENDUM                                                     Local Rule 2. 3
      For Mandatory Use                                                                                                                         Page 2 of4
                                                             AND-STATEMENT OF LOCA·Tl©N
48201-00002/3754243.1


                                                 ;    /                                   ,-
          Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 34 of 63 Page ID #:34


SHORT TITLE:                                                                                          CASE NUMBER

I
Kandela, LLC v. Porch.com, Inc. et al.




                        Asset Forfeiture (05)         0   A6108 Asset Forfeiture Case                                                     2, 3. 6


                     Petition re Arbitration (11)     0   A6115 Petition to Compel/ConfirmNacate Arbitration                              2.5

                                                      0   A6151 Writ - Administrative Mandamus                                            2,8

                        Writ of Mandate (02)          D A6152 Writ - Mandamus on Limited Court Case Matter                                2

                                                      D A6153 Writ - Other Limited Court Case Review                                      2

                     Other Judicial Review (39)       D A6150 Other Writ /Judicial Review                                                 2.8


          C
          0
                   Antitrust/Trade Regulation (03)    0   A6003 Antitrust/Trade Regulation                                                1. 2. 8
       '.;
       =
          C>          Construction Defect (10)        D A6007 Construction Defect                                                         1. 2. 3
       ::;
          ~
                    Claims Involving Mass Tart
       0. "                    (40)
                                                      0   A6006 Claims Involving Mass Tort                                                1. 2. 8
       E
          0
       0
       ;,:,
                      Securities Litigation (28)      D A6035 Securities Litigation Case                                                  1.2.8
       oi
          C                  Toxic Tort
          0
      .-;;;              Environmental (30)
                                                      0   A6036 Toxic Tort/Environ/Tlental                                                1. 2. 3. 8

         ~          Insurance Coverage Claims
         Q.
                      from Complex Case (41)
                                                      D A6014 Insurance Coverage/Subrogation (complex case only)                          1. 2.    s. 8

                                                      0
     -
     C: -C
     OI
                                                          A6141 Sister State Judgment

                                                      D A6160 Abstract of Judgment
                                                                                                                                          2.5. 11
                                                                                                                                          2.6
     E E
     ., "                                             D A6107 Confession of Judgment (non-domestic relations)                             2.9


     -..,
      U       Cl            Enforcement
     0
      ~       "C
              :,          of Judgment (20)            D A6140 Administr~tive Agency Award (not unpaid taxes)                              2.8

     C: -
     We                                               D A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                    2,8

                                                      D A6112 Other Enforcement of Judgment Case                                          2.8,9


      "' !!l
      :, C
                             RICO (27)                0   A6033 Racketeering (RICO) Case                                                  1. 2. 8
      0 ·-
      .. .!!!
      C: Q.                                           0   A6030 Dedaratory Relief Only                                                    1.2.8
    . .!!! E
     -o
      :'ju               Other Complaints
                                                      D A6040 Injunctive Relief Only (not domestic/harassment)                            2.8

      UJ
     ·- >
              =      (Not Specified Above) (42)       D A6011 Other Commercial Complaint Case (non-tort/non-~mplex)                       1.2.8
     ::i!:u                                           D A6000 Other Civil Complaint (non-tort/non-complex)                                1,2.8

                      Partnership Corporation
                         Governance (21)
                                                      D A6113 Partnership and Corporate Governance Case                                   2.8


      ., .,                                           D A6121 Civil Harassment With Damages                                               2. 3. 9
      :, C
      0 0
                                                      0   A6123 Workplace Harassment V\lith Damages                                       2. 3, 9

      .-
      "·-
      c -~
     -",; IL"
      O:=
                         Other Petitions (Not
                                                      0
                                                      0
                                                          A6124 Elder/Dependent Adult Abuse Case With Damages

                                                          A6190 Election Contest
                                                                                                                                          2. 3. 9
                                                                                                                                          2
       ., >             Specified Above) (43)
     :ii u                                            0   A6110 Petition for Change of Name/Change of Gender                              2. 7

                                                      D   A6170 Petition for Relief from Late Claim Law                                   2. 3. 8

                                                      0   A6100 Other Civil Petition                                                      2.9




    LASC CIV 109 Rev. 12/18                         CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
    For Mandatory Use                                                                                                                   Pa e 3 of 4
                                                       AND STATEMENT OF LOCATl0N                                         Ameriun Le:,aJNet, In(.    ~
48201-00002/3754243.1                                                                                                    \w,-wfnnn,Wnrkflowoom·¥-6.
     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 35 of 63 Page ID #:35


SHORT TITLE:                                                                          CASE NUMBER
Kandela, LLC v. Porch.com, Inc. et al.


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
          · (No address required for class action cases).

                                                                  ADDRESS:

  REASON:                                                          8306 Wilshire Blvd., Ste. 874

   181 1. D 2. 181 ,. D 4. 181 5. De. D 7. D •· D •· D10. D11.


  arv:                                 STATE:    ZIP CODE:
  Beverly Hills                         CA       90211


Step 5: Certification of Assignment: I certify that this case is properly filed in the               Central                         District of
               the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule
               2.3(a)(1 )(E)].




  Dated: May 11 2020
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

         1.    Original Complaint or Petition.
         2.    If filing a Complaint, a completed Summons form for issuance by the Clerk.
         3.    Civil Case Cover Sheet, Judicial Council form CM-010.

         4.    Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
               02/16).
         5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
         6.    A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
               minor under 18 years of age will be ·required by Court in order to issue a summons.
         7.    Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
               must be served along with the summons and complaint, or other initiating pleading in the case.




  LASC CIV 109 Rev. 12/18               CIVIL CASE COVER SHEET ADDENDUM                                                Local Rule 2.3
  For Mandatory Use                                                                                                        Page 4 of 4
                                           AND ~TATEMENT OF LOCATION
48201-00002/3754243.1                                                                                     Ami-riun Ler;alNet, In<-   ~
                                                                                                          'i':'."r""·Fono,Wrukflowoom ~
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 36 of 63 Page ID #:36


                                                                                                      2019-GEN-014-00

                                                                                         FILED
                                                                                  Superior Court or Calllbrnla
                                                                                     County or Las Angeles

  2                                                                                     MAY 0.3 2019
  3                                                                        8llerrl~,         ~U~•     Offlcer/Clerll

  4
                                                                             BJ   ~✓..··
                                                                                    a Mina               ,DcpatJ

  5
                             SUPERIOR COURT .OF THE STATE OF CALIFORNIA
  6
                                     FOR THE COUNTY OF LOS ANGELES
  7
  8    IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
       - MANDATORY ELECTRONIC FILING )
  9    FORCIVIL                                       )
                                                      )
 10                                                   )
 11

 12           On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all

 13    documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los

 14    Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex

 15    Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)

 16.   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
 17    following:

 18    I) DEFINmONS

 19       a) "Bookmark" A bookmark is a PDF document navigational tool that allows the reader                 10

 20           quickly locate and navigate to a designated point of interest within a document.

 21       b) "Efillng Portal'' The official court website includes a webpage, referred to as the efiling

 22           portal, that gives litigants access to the approved Electronic Filing Service Providers.
 23       c) "Electronic Envelope" A transaction through the electronic service provider for submission

 24           of documents to the Court for processing which may contain one or more PDF documents

 25           attached.

 26       d) "Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a

 27           document in electronic fonn. (California Rules of Court, rule 2.250(b )(7).)
 28

                          ARST AMENDED GENERAL ORDER RE MANDATORY ELECraONIC FILING FOR OVIL
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 37 of 63 Page ID #:37


                                                                                                20l 9-GEN-014-00



        e) ''Electronic Filing Service Provider'' An Electronic Filing Service Provider (EFSP) is a

 2         person or entity 1ha1 receives an electronic filing from a party for reiransmission lo lhe Court.

 3         Io lhe submission of filings, lhe EFSP does so on behalf of the eleclronic filer and nol as an

 4         agent of lhe Court. (California Rules of Court, rule 2.250(b)(8).)

 5      f) ''Electronic Signature" For purposes of these local rules and in conformity wilh Code of

 6         Civil Procedure seclion 17, subdivision (b)(3 ), section 34, and section IO 10.6, subdivision

 7         (b)(2), Governmenl Code section 68150, subdivision (g), and California Rules of Court, rule

 8         2.257, lhe term "Eleclronic Signature" is generally defined as an eleclronic sound, symbol, or

 9         process attached 10 or logically associaled with an electronic record and execuled or adopted

IO         by a person with the intenl to sign the eleclronic record.

11      g) ''Hyperlink" An electronic link providing direct access from one distinc1ively marked place

12          in a hypertext or hypermedia documenl to-anolher in lhe same or differenl document.

13      h) ''Portable Document Format" A digital document formal thal preserves all fonts,

14         formatting, colors and graphics of the original source document, regardless of the application

15         platform used.

 16   2) MANDATORY ELECTRONIC FILING

 17     a) Trial Court Records

 18         Pursuanl to Government Code section 68150, lrial court records may be crealed, maintained,

 I9         and preserved in elecironic format. Any document thal the Court receives electronically musl

·20         be clerically processed and musl satisfy all legal filing requiremenlS in order to be filed as an

21          official court record (California Rules of Court, rules 2.100, el seq. and 2.253(b)(6)).

22      b) Represented LitiganlS

23          Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to

24          electronically file documenlS with the Court through an approved EFSP.

 25     c) Public Notice

 26         The Court has issued a Public Notice with effective dates lhe Court required parties to

 27         eleclronically file documents lhrough one or more approved EFSPs. Public Notices containing

 28         effective dates and lhe list of EFSPs are available on the Cnurl's website, at www.1acoun.org.


                       ARST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING RlR CIVIL
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 38 of 63 Page ID #:38


                                                                                                   2019-0EN-014-00




           d) Documents in Related Cases

 2            Documents in related cases must be electronically filed in the eFiling portal for that case type if

 3            electronic filing.bas been implemented in that case type. regardless of whether the case has

 4            been related to a Civil case.

 5    3) EXEMPT LITIGANTS

 6         a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt

 7            from mandatory electronic filing requirements.

  8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of

  9           Court, rule 2.253(b)(4). any party may make application to the Court requesting to be excused

 IO           from filing documents electronically and be permitted to file documents by conventional

 II           means if the party shows undue hardship or significant prejudice.

 12   4) EXEMPT FILINGS

 13        a) The following documents shall not be filed electronically:

 14           i)      Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of

 15                   Civil Procedure sections 170.6 or 170.3;

 16            ii)    Bonds/Undertaking documents;

 17            iii)   Trial and Evidentiary Hearing Exhibits

 18            iv)    Any ex parte application that is filed concurrently with a new complaint including those

 19                   that will be handled by a Writs and Receivers depanment in the Mosk courthouse; and

 20            v)     Documents submitted conditionally under seal. The actual motion or application shall be

 21                   electronically filed. A courtesy copy of the electronically filed motion or application to

 22                   submit documents conditionally under seal must be provided with the documents

 23                   submitted conditionally under seal.

 24        b) Lodgments

 25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in

 26   paper form. The actual document entitled, "Notice of Lodgment," shall be filed electronically.

 27   fl

 28   fl


                           FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 39 of 63 Page ID #:39


                                                                                                2019-OEN-014-00



 I    5) ELECTRONIC Fil.ING SYSTEM WORKING PROCEDURES

 2      Electronic filing service providers must obtain and manage registration information for persons

 3      and entities electronically filing with the court.

 4    6) TECHNICAL REQUIREMENTS

 S      a) Electronic documents must be electronically filed in PDF, text searchable format when

 6          technologically feasible without impairment of the document's image,

 7      b) The table of contents for any filing must be bookmarked.

 8      c) Electronic documents, including but not limited to, declarations, proofs of service, and

 9          exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule

10          3.1 l l0(f)(4). Eleclrl:lnic bookmarks must include links to the first page of each bookmarked

11          item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the

12          bookedmarked item and briefly describe the item.

 13     d) Attachments to primary documents must be bookmarked. Examples include, but are not

14          limited to, the following:
 IS         i)     Depositions;

 16         ii)    Declarations;
 17         iii)   Exhibits (including exhibits to declarations);
 18         iv)    Transcripts (including excerpts.within transcripts);

 19         v)     Points and Authorities;

20          vi) · Citations; and

21          vii) Supporting Briefs.
22      e) Use of hyperlinks within documents (including attachments and exhibits) is strongly

 23         encouraged.
 24     f) Accompanying Documents

 25         Each document acompanying a single pleading must be electronically filed as a separate
 26         digital PDF document.

 27     g) Multiple Documents

 28         Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                              4
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECl"RONIC FILING FOR OVIL
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 40 of 63 Page ID #:40


                                                                                                  20l9-GEN-014-00



 I      h) Writs and Abstracts

 2           Writs and Abstracts must be submitted as a separate electronic envelope.

 3      i)   Sealed Documents

 4           Hand when a judicial officer orders documents to be filed under seal, those documents must be

 5           filed electronically (unless exempted under paragraph 4); the burden of accurately designating

 6           the documents as sealed at the time of electronic submission is the submitting party's

 7           responsibility.

 8      j) Redaction

 9           Pursuant to California Rules of Court, rule 1.201, it is the submitting.party's responsibility to

 IO          redact confidential information (such as using initials for names of minors, using the last four

 11          digits of a social security number, and using the year for date of birth) so that the information

 12          shall not be publicly displayed.

 13   7) ELECTRONIC FILING SCHEDULE

 14     a) Filed Date

 15          i) Any document received electronically by the court between 12:00 am and 11:59:59 pm

 16              shall be deemed to have been effectively filed on that court day if accepted for filing. Any

 17              document received electronically on a non-court day, is deemed to have been effectively

 18              filed on the next court day if accepted.   (California Rules of Court, rule 2.253(b)(6); Code

 19              Civ. Proc.§ I0I0.6(b)(3).)

 20          ii) Notwithstanding any other provision of this order, if a digital document is not filed in due

 21              course because of: ( 1) an interruption in service; (2) a transmission error that is not the

 22              fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may

 23              onler, either on its own motion or by noticed motion submitted with a declaration for Court

 24              consideration, that the document be deemed filed and/or that the document's filing date

 25              conform to the attempted transmission date.

 26   8) EX PARTE APPLICATIONS

 27      a) Ex parte applications and all documents in support thereof must be electronically filed no later

 28          than 10:00 a.m. the court day before the ex parte hearing.


                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC AUN_O FOR CIVIL
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 41 of 63 Page ID #:41


                                                                                               2019-GEN-014--00



  I      b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the

  2          day of the ex parte hearing. A printed counesy copy of any opposition to an ex parte

  3          application must be provided 10 the court the day of the ex parte hearing.

  4    9) PRINTED COURTESY COPIES

  S      a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must

  6          be delivered lo the courtroom by 4:30 p.m. the same business day the document is eliled. If

  7          the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom

  8          by 10:00 a.m. the next business day.

  9      b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of

 10          electronic submission) is required for the following documents:

 II          i)    Any printed document required pursuant to a Standing or General Order;

 12          ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26

. 13               pages or more;

 14         iii)   Pleadings and motions that include points and authorities;

 15         iv)    Demurrers;

 16          v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;

 17         vi)    Motions for Summary Judgment/Adjudication; and

 18         vii)   Motions to Compel Further Discovery.

 19      c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of

 20          additional documents. Courtroom specific courtesy copy guidelines can be found at

 21          www.lacourt.org on the Civil webpage under "Courtroom Information."

 22    0) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS

 23       a) Fees and costs associated with electronic filing must be waived for any litigant who has

 24           received a fee waiver. (California Rules of Court, rules 2.253(b)0, 2.258(b), Code Civ. Proc.§

 25           1010.6(d)(2).)

 26       b) Fee waiver applications for waiver of court fees and costs pursuant 10 Code of Civil Procedure

 27           section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(f), may be

 28           electronically filed in any authorized action or proceeding.


                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 42 of 63 Page ID #:42


                                                                                                 2019-GEN-014-00



      I) SIGNATURES ON ELECTRONIC FILING
 2       For purposes of this General Order, all electronic filings must be in compliance with California

 3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
 4       Division of the Los Angeles County Superior Court.

  5

 6           This First Amended General Order supersedes any previous order related to electronic filing,

 7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil

 8    Supervising Judge and/or Presiding Judge.

 9
 10   DATED: May 3, 2019
                                                           KEVIN C. BRAZil..E
 11
                                                           Presiding Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                        FIRST AMENDED GENERAL ORDER RE MANDA1URY ELECTRONIC FIUNG FOR OVIL ·
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 43 of 63 Page ID #:43




                                     VOLUNTARY EFFICIENT LmGATION STIPULATIONS




        -
                                        The Early OrganlzaUonal Meeting Stipulation, Discovery
                                     Resolution Siipulallon, and Motions In Umlne SlipulaUon are
                                     voluntary sUpulaUons entered Into by the parties. The parties
                                     may enter into one, two, or all three of the stipulations;
                                     however, they may not aller the stipulations as written,
                                     because Iha Court wants to ensure unlfonnlty of application .
       ..... _   ... Co""'1
       ..........,._..,
       llatAlmD~                     These stipulations are meant to encourage cooperation
                                     between the parties and lo assist In resolving Issues In a
       .....Amladal!a171
       Ber  - · ColffllY Laber and
       ............. i.- ........    manner that promotes. economic case resoluHon and judicial
                                     efficiency.

                                         The    fallowing   organizations   endorse    the   goal of
                                     promoting efficiency In litigation and ask that counsel
                                     consider using these stipulations as a voluntary way .to
                                     promote communications and procedures among rounsel
                                     and with the court to fairly resolve Issues in their cases.

                                     ~Los Angeles County Bar Association UtlgaUon Section<)


                                                ~ Los Angeles County Bar Association

       --;;t:1r-                                   Labor and Employment Law Section ♦
         "'D:"-
                                         ♦Consumer Attorneys Association of Los Angeles~


                                               ~Souihem Callfom!a Defense Counsel~


                                               ◊Association of Business Trial Lawyers~


                                          -.camomla Employment Lawyers Association♦


         IACIVDD(NEW)
         IASCAj,ploved4-II
         Fa, Oj111ona1 U,e




          -i      -
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 44 of 63 Page ID #:44




     ..,..»c1~1c,11nce:iot,1:i:1,1J>.1Twn1CQ.lf,.nD1U<tr

                                                                1·~:---                            _...,°"""···--

                   TELEPHONI! NO.!                         FAXHO.~:
      ~-MAil. ADORESS(Ov,11111"111):
         Affft:rlll:YFORt~i:
      SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
     ..... u11~,._,.--......:

     .--.NTiff'!


     --EHDAHT:



                         STIPULATION - DISCOVERY RESOLUTiOIII

           This si!puiatlon Is Intended lo provide a l'asQ and informal resol~lon of discovery Issues
           lhroo,gh_ limited paperwork and an Informal conference with !he Court lo aid In the
           resolullon of the Issues.

           The parties ag!ee thal:

           1. Prior lo lhe discovery cut-off in this action, no discovery moUon shall be filed or heard unless
                   lhe moving party firsl makes a writlen request ror an lnrormal Discovery Conrerence pursuant
                   to Iha lerms or this stipulation.

          2. Al lhe Informal Discovery Conference the Court wlll consider lhe dispule presonled by parties
             and determine whether II can be resolved Informally. Nolh!ng set lorth herein will preclude a
             party from making a record at the conduslon of an lnlormal Discovery Conference, either
             oraUy or In wnling.

          3. Following a reasonable and good fallh attempt al an Informal resolution of each Issue to be
             presented, e party may request an Informal Discovery Conference pursuant lo the following
             procedures:

                      a. The party requesting the lnlonnal Discovery Conference wlil:

                          I.     File a Request for Informal Discovery Conference with the clerk's office on the
                                 approved fonn (copy allached) and deliver a courtesy, conformed copy lo lhe
                                 assigned department;

                         ii.     Include a brier summary ol lhe dispute and specify Iha rellel requested; and

                        HI.      Serve Iha opposing party pursuant lo any authorized or agreed method al service
                                 Iha! ensures lhal the opposing party receives the Request for lnlonnal Discovery
                                 Conlerence no later lhan lhe next court day lollowlng the filing.

                      b. Any Answer lo a Request for Informal Discovery Conlercnce musl:

                         i.      Also be liled on lhe apPJDVed rorm (copy attached);

                        ii.      Include a brief summary of why the requesled relief should be denied;
         LACIV Ol8 (....,I
         lASC Apjonlvod IM/11                  STI?ULATION - DISCOVERY RESOLUTION
         Far Opllalmt Use                                                                                   Pogo I oil
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 45 of 63 Page ID #:45




                  1e.     Be filed wllhln two (2) court days of receipt of lhe Request: end

                  Iv.     Be served on the opposing party pursuant lo any authorized or agreed upon
                          method of servlce that ensures lhat !he opposing party receives !he Answer no
                          Isler than the next court day following Iha filing.

            c.   No other pleadlngs, Including but nol Umlled lo exhibits, declaraUons, or allachments, will
                 be accspled.

            d. If Iha Court has nol granted or denied Iha Request for Informal Discovery Conference
               within len (10) days following the filing or Iha Request. lhen II shall be deemed lo have
               been denled. If Iha Court acts on Iha Request. Iha parties w!II be noUfied whether lhe
               Request for Informal Discovery Conference has been granted er denied and, If granted,
               !he dale and time of the lnfom1al Discovery Conference, which must be within lwenty (20)
               days or lhe fiUng of Iha Request for Informal Discovery Conference.

            e. If the conference Is not held within twenty (20) days er the filing or the Request for
               Informal Discovery Conference, unless extended by agreement of the parties and the
               Court, then the Request fer the Informal Discovery Conference shall be deemed lo have
               been denled at that lime.

        4. If (a} the Court has denied a conference or (b) one or Iha lime deadlines above has expired
           without the Court having acted or (c) the Informal Discovery Conference is concluded without
           resolving the dispute, then a party may file a discovery .moUon lo address unresolved Issues.

        5. The parties hereby further agree that the time for making a motion lo compel or other
           dlstoVBf'Y moUon Is tolled from Iha date or filing of the Request for Informal Discovery
           Conference until (a) the request Is denied or deemed denied or (b} twenty (20) days after the
           filing of Iha Request for Informal Discovery Conference, whichever Is earlier, unless extended
           by Order of the Court.

            II ls the understanding and Intent or !he parties that this stipulation shall, for each discovery
            dispute lo which ii applies, consmule a writing memorializing a "specific laler dale lo which
            Iha propounding [or demanding or requesting] party and lhe responding party have agreed in
            writing; within Iha meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
            2033.290(c).

        6. Nothing herein will predude any party from applying BK parte for appropriate relief, Including
           an order shortening Ume for a-motion to be heard concerning dlsccve,y.

        7. Any party may lermlnale this sUpulallon by giving twenty-one {21) days ncUce of Intent lo
            terminate Iha sllpulaUon.

        8. References lo "days· mean calendar days, unless olhe!Wise noted. If the dale for performing
            any act pursuant lo this sllpulalion falls on a Saturday, Sunrlay or Court holiday, !hen Iha time
            for perlorming Iha! act shall be extended lo the next Court day.




        LACJV 036 (nuw)
        LA.SC Approved 04111        STOPULA TION - DISCOVERY RESOLUTION
        for OpUonat U5a                                                                             Page 2 ol 3
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 46 of 63 Page ID #:46




       1-•=                                                                         1-~·
        The following parties "Upul3te:

        Dale:                                                       ,.
                       !TYPE OR .PmtlT NMU:J                                        (ATTOA!'E'f   FOR P\..Altlllff)
        Dale:
                                                                    ►
                         !TYPE OR PRll'f'I N,11.\l'fl                              (ATTORNEY FOROEFENDANTI
        Dale:                                                       ,.
                         (TYPE OR PRltn' NAiilit                                   tAff0RNS.Y FOR DE.fEtOAtlfl
        Date:
                                                                    ►
                         (TYPE OR PRINT HAAlEI                                     (ATIORNEY FOil OEFEHDAHJI
        Oats:
                                                                    ►
                         (TYPE OR PRINT NAMEI                             {AnORNET fOII
        Dale:
                                                                    ►
                         (T'rPE OR PAS>« kAME.)                           , ...rroRNEY fQA
        Dale:
                                                                    ;.-
                         (TYP6 OR l'AltlfNAMEJ                            tAITORtlE,- FOR




        lACIVDl5Cnew}
        lASC """'1>wod 04111                   STIPUILAT!Olil - DISCOVERY RESOLUTION
        ForOpllcnaJUse                                                                                                P~ttJofJ
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 47 of 63 Page ID #:47




     ""4A1111.mt;;;ZU.a,1,n~•C111f'U1f'f'•I-•"-•                        •ullMII-,~                  ._.. ..... ~ , , .. :.,,,u




                     TB.2PHOHE NO.:                     fAll:NO. 10ptloffil):
      E,M41, ADORe3S ( ~
         AnDRNEYFOA.it.i .......i:
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
                          ,_,
     P\.AlJffl?F:

     <EP'... _....    !




                     STIPULATION - EAR!..V ORGANOZATIONAL MEETING

            This sUpulatlon Is Intended lo encourage cooperation among the parties at an ea,ty stage In
            the lltlgaUon SOid to assist the parties In efficll!lnl case resolution.

            The parties eg,ire that:
             1. The parties commit lo conducl an lnillal conference (in-person or via leleconference or vta
                v!deoconference) wilhln 15 days from Iha dale lhls stlpulaUon Is sianed, lo discuss and consider
                whether lfwire can be agreement on the fol/owing:

                     a Are mollons lo challenge !he pleadlngs necessary? If !he ISSl!B can be resolved by
                       amendment es of rtgh~ or if !he Court would allow leave lo amend, could an amended
                       complalnl resolve mos! or all of Iha Issues a demurrer mlghl olheiwlsa raise? II so, lhe pat1les
                       agree lo worl< lhrough pleading Issues so Iha! a demurrer need only raise Issues they cannot
                       resolve. Is the Issue lhal Iha defendant seeks lo raise amern,ble lo resolulion on demurrer. or
                       would some other type of motion be preferable? Could a vofunlary targeted exchange of
                          documenls or Information by any party cure an uncertainty In the pleadings?

                     b. ln!Ual mutual SJ1changes of documents al the ·core· of lhe fillgallon. (For example, In an
                        employrnant case, the employment recoros, personnel ma and documents relating lo the
                        conduci In question could be considered 'core: In a personal lnjwy case. an Incident or
                        police report, medical records, and repair or malnlenance records could be considered
                        •core.;;

                     c. Exchange or names and contact tnrormallon or wllnasses;

                     d. Any Insurance agreement Iha! may ha available lo satisfy part or all of a Judgment, or lo
                        Indemnify or reimburse lor paymenls made lo satisfy a Judgment.

                     e. Exchange or any olher Jnformallon lhal might be helpful lo facllilale understanding, handling,
                        or resoluUon of Iha case In a manne, lhal praserves objections or privileges by agreement

                     f.   Controlling Issues of law lhal, If resolved early, wlU promote efficiency and economy In olhar
                          phases of Iha case. Also, when and how such Issues can be p1esented to lhe Court:

                     g. Whether or when Ille case should be scheduled wllh a seUlernanl office,, vmal discovery or
                        court runng on legal issues Is reasonably required lo make seltlemenl dlseusslons meaningful,
                        and whether the parties wish to use a sitting Judge or a privale medlalor or other options as
            lACIV 229 (RevOV15}
            LASC A,,pn,,cd 0411 I       STIPULATION - EARLV ORGANIZATIONAL MEETING
            ForOpUanalUso                                                                                                ""so 1 orz
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 48 of 63 Page ID #:48




                discussed In lhe "Allemalive Dispute Rescluticn (AOR) lnlonnallon Package" sen,ed with lhe
                complaint

             h. Computation of damages, Including documents, not privileged or prolecled from dlsclosUJe, on
                which such computellcn Is based;

             I. Whelher the case Is sullable tor Iha Expediled Jury Trial procedures (see lnlormallon al
                www.lscourt.o,g under •en,;r and then under "General /nformetlan").
        2.      The lime for a defending party to respond to a complaint or cross-complalnt wlD be eldended
                ID _ _ _   = ____          for the campfalnt, and _ _ _= = = - - - f o r the cross-
                         llHSalt W\TE)                                      (W:SERT DATE)
                complaint, which Is comprised of the 30 days.to raspond under Government Code§ 68616(b),
                end Iha 30 days pennitted by Code of Ctvll Procedum secllon 1054(a), good cal/Se having
                been found by the Civil Supenilstng Judge due to the case management banelits provided by
                this SlipulaUon. A copy of Iha General Order can be found at www./pcour1.orq under "Clvlf,
                click on "Genera/ lnformelkm", then click on "Voluntary Elf/c/ant Lff/gsllon Stlpu/6/ions·.
        3.      The parties will prepare a joint repo,1 UUed •Joint Status Report Pursuant ID Initial Conlerence
                and Early OrganlzaUonal MeeUng SUpulation, and ii desired, a proposed order summarizing
                results of thmr meet and confer end advt.Ing the Court of any way It may assist the parties'
                efflclenl conduct or resolution or the case. The parties shaR attach the Joint Status Report ID
                the Case Management Conference statement, and fde the documents when the CMC
                statement is due.

        4.      References to 'days· mean calendar days, unless otherwise noted. If the date for perfosming
                any ad pursuant lo this sUpulatlon falls on a Saturday, Sunday or Court holiday, lhen the time
                for perfonnlng !hat act shall be eidended lo the neid Court day

        The followfng parties stipulate:
        Delo:
                                                                 ;..
                   (T'IPE OR PRINT NAME)                                     (ATTORNEY FOR PI.AINTIFFJ
        Dalo;


                   (lYPE OR P!UNT NAME)                                     (ATTORNEY FOR DEFENDANT)
       Dalo:
                                                                 ;.
                   (T'IPE OR PRINT NAME)                                    (ATTORNEY FOR DEFENDANT)
       Dale:
                                                                 ;..

                  (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
       Dale:
                                                                 ,.
                  (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
       Oate:
                                                                 :,
                  (TYPE OR PRINT I\IAIIAE)                             (ATTORNEY FOR
       Dale;
                                                                 ,.
                  (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


                              STIPULATION - EARLY ORGANIZATIONAL MEETING                                 Paga 2al Z
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 49 of 63 Page ID #:49




     I I W l - ~ t l l .. fl~tCIIIIP ... tT"""oOJl&T'lo::,,,,(l'                   ar.u1e.w~,.                       _   .. o-·•·-~




                  .,.,..._NO-.                                     fl,JI.NO tOprl.ml.)J):
      E~~~~~
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                      AOOll£55,


     t'LMfftFf:

     OEFEHQANT.


                               INFORMAL DISCOVERY CONFERENCE                                                 =--
                     (--"•nl lo lhe Dlscoverv ResoluUon SUou!allon of lh• parties)
            1. This document relates lo:

                        8            Request /or lnlonnal Discovery Conference
                                     Answer lo Request for lnrormal Ofscovery Conference
            2. Deadline for Court to decide on Reguest: _ _ _ _ _ _ _ (In--. ."                          d>to 10 talvnd¥ da,.. , _ li9no o1
                  INSR&Quosl)
            3. Deadline for Court to hold Informal Discovery Conference: _ _ _ _ _ _ _ (lnsart d>lo 20 .,,,....,
                  dayg ~lillng oftNJ Raque&l).
            4. For a Request for Informal Discovery Conference, ll!:!!!!r£ describe the nature of the
               dlsco11ary dlspuie, lncludlng the facts and legal arguments at issue. For an Answer lo
                  Request for !niormal Discovery Cor,ferenca, briefly doscrlbo why the Court should deny
                  Iha requested discovery, Including the facts and legal arguments at Issue:




           I.ACIV O!M (now)
           lASC ptlpmwd O.f/1 I
                                                           INFORMAL DISCOVERY CONFERENCE
           For Optmw Us.a                        (pursuant lo the Discovery Resolullon Sllputatlon of Iha parties)
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 50 of 63 Page ID #:50




     ~-~,-aJTObl(fa:ll'Mlt-•Oll,.ffO:UQ;'I               ,~   ......._                   p_..,c-.n. .....




                  TElEPKOKE tco.:                  FAXHOj~:
      e~ADOfUlSS,~
        ,.~;.,;..Y ~on~ -•:
      SUPERIOR COURT OIF CALIIFOIRNIA. COUNTY OF I.OS ANGEl!.ES
     Cuun.fKOuSeADO,--:

     PLAINTIPF:                     I
                  ,,
                       STIPULATION AND ORDER - MOTIONS IN LIMINE                  ---
          This stlpulallon Is Intended to provide fast and Informal resolution ·of evldentiary
          issues through diVi91ent efforts lo define and discuss such Issues and limit pape!Work.


          lrhe parties agree thai:

          1. Ai leas! __ days before the final slatus conference, each party wlA provide all other
             parties with a list containing a one paragraph explanation of each proposed motlon In
             llmlne. Each one paragraph explanaUon must identify the substance of a single proposed
             motlon In limine and the grounds for the proposed motion.

          2. The parties thereafter will meet and confer, eilher in person or via teleconference or
             videoconference, concerning all proposed moUons in limine. fn that meet and confer, Iha
             parties will determine:

              a. Whether the parties can slipuiale lo any of the proposed motions. If the parties so
                 sUpulale, they may file a slipulation and proposed order with the Court.

              b. Whether any of the proposed motions can be briefed and submltled by means of a
                  short joint statement of Issues. For each moUon which can be addressed by a short
                  Joint statement of Issues, a short joint statement of Issues must be filed with the Court
                . 10 days prior to lhe final status conference. Each side's portion of the short joint
                  sl.atemeni of Issues may not exceed three pages. The parlies win meet and confer lo
                  agree on a date and manner for exchanging the parties' respective portions of the
                  short Joint statement of issues and the process for filing the short Joint statement of
                        Issues.

         3. AU proposed moUons In llmlne that are not either lhe subject of a sllpulallon or briefed via
            a short Joint statement of issues will be briefed and ffied In accordance wilh lhe California
            Rules of Court and the Los Angeles Superior Court Rules.



         lAOV075tnswJ
         lASCApPtavvd04/II              STIPULATION ANO ORDER - MOTIONS IN UMINE
         For ()pUonal U..                                                                          Pa;c 1 of z
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 51 of 63 Page ID #:51




        The following parties st!pulate:

        Date::
                                                   ;.
                  (TYPE OR PRINT NAME)                         (ATTORNEY FOR PLAINTIFF)
        Dale:
                                                   ;.
                  (TYPE OR PRINT NAME)                        (ATTORNEY FOR DEFENDANT)
        Date;
                                                   ;;.
                  (TYPE OR PRINT NAME)                        (ATTORNEY FOR DEFENDANT)
        Dale:
                                                   :-
                  (TYPE OR PRINT NAME)                        (ATTORNEY FOR DEFENDANT)
        Date:
                                                   ;.
                  (TYPE OR PRINT NAME)                    (ATTORNEY FOR
        Dato:
                                                   ;;.
                  [TYPE OR PRINT NAME)                    (ATTORNEY FOR
        Dale:
                                                   ;;.
                  (TYPE OR PRINT NAME)                    (ATTORNEY FOR



        THE COURT SO ORDERS.

         Dale:
                                                         ----.---~-----------
                                                                   JUDICIAL OFFICER




        IACI\I075(nOW)
        l A S C - o,11 I   STIPULATION ANO ORDIER - MOTIONS !N LIMINE                 Pll!J02 :ii:!
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 52 of 63 Page ID #:52



                   Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
    •   Saves Time: ADR is faster than going to trial.
    •   Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
    •   Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
    •   Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
   •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

   1.   Negotiation: Parties often talk with each other in person, or by phone or on line about resolving their case with a
        settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
        strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
        acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                       •   want to work out a solution but need help from a neutral person.
                   •   have communication problems or strong emotions that interfere with resolution.
                Mediation may not be appropriate when the parties
                       •   want a public trial and want a judge or jury to decide the outcome.
                       •   lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CN 271 Rev. 01/20
   For Mandatory Use                                                                                                     1
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 53 of 63 Page ID #:53




   3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
      person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
      trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
        information about arbitration, visit http:/jwww.courts.ca.gov/programs-adr.htm

   4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
        date Uf 0.-1 lhe Jcty uf lrial. The µc:uties and their dllu111t:"ys 111eel with a jut.lge or settlement urni.:e, wl1u Jue~ 11ul
        make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
        a settlement. For information about the Court's MSC programs for civil cases, visit
        http://www.lacourt.org/ division/ civil/CI004 7 .aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about AOR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev.   01/20
For Mandatory Use


                                                                                                                                      2



                               --     -----
                                    ...
                                          .·
                              --~ .:-;;...•    .!...
                                                                                                                                          .
                                :S'~t •
                              . _,.,_,,_•~
    Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 54 of 63 Page ID #:54

                                                                                                    Reserved for aerk·s File Stomp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012

                  NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                     CASE NUMBER:

 Your case is assigned for all purposes to the judicial officer indicated below.    20STCV17705

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT      ROOM                      ASSIGNED JUDGE                      DEPT             ROOM

   ✓    IElizabeth R. Fetter                39                    -
                                                                          I




    Given to the PlaintifllCross-Complainant/Attorncy of Record       Sherri R. Carter, Executive Officer/ Clerk of Court
    on 05/11/2020                                                             By R. Perez                                            , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6118)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05106
     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 55 of 63 Page ID #:55

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January I, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proofof service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than IO days before the scheduled trial date. All
parties shall have motions in lirnine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on collnsel for a party.

This is uul a ..:u1i"11Jldt df:line:ation of the, Division 7 or Chapter Three Ruic:;, nnd ndhcrcncc only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




 LACIV 190 (Rev 6118)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
 LASC Approved 05106
   Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 56 of 63 Page ID #:56




SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Branch Name: Stanley Mosk Courthouse
Mailing Address: 111 North Hill Street
City, State and Zip Code: Los Angeles CA 90012



SHORT TITLE: KANDELA, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY vs         CASE NUMBER:
PORCH.COM, INC., A DELAWARE CORPORATION, et al.                              20STCV17705

         NOTICE OF CONFIRMATION OF ELECTRONIC FILING

The Electronic Filing described by the below summary data was reviewed and accepted by the Superior Court of
California, County of LOS ANGELES. In order to process the filing, the fee shown was assessed.

Electronic Filing Summary Data

Electronically Submitted By: Legal Connect
Reference Number: 3204573_2020_05_ 11_15_33_31_961_5
Submission Number: 20LA02163451
Court Received Date: 05/11/2020
Court Received Time: 8:37 am
Case Number: 20STCV17705
Case Title: KANDELA, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY vs PORCH.COM, INC., A
DELAWARE CORPORATION, et al.
Location: Stanley Mosk Courthouse
Case Type: Civil Unlimited
Case Category: Contractual Fraud
Jurisdictional Amount: Over $25,000
Notice Generated Date: 05/11/2020
Notice Generated Time: 9: 19 am

Documents Electronically Filed/Received                   Status

Complaint                                               Accepted




Civil Case Cover Sheet                                  Accepted




Summons                                                 Accepted




Notice (name extension)                                 Accepted



                                      NOTICE OF CONFIRMATION OF FILING
   Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 57 of 63 Page ID #:57




Comments
Submitter's Comments:

Clerk's Comments:

Electronic Filing Service Provider Information
Service Provider: Legal Connect
Contact: Legal Connect
Phone: (800) 909-6859




                                     NOTICE OF CONFIRMATION OF FILING
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 58 of 63 Page ID #:58




                                 EXHIBIT B
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 59 of 63 Page ID #:59

 •   ®   CT Corporation                                                          Service of Process
                                                                                 Transmittal
                                                                                 06/08/2020
                                                                                 CT Log Number 537763555
         TO:      Jake Miller
                  PORCH.COM, INC.
                  2200 1ST AVE S STE 300
                  SEATTLE, WA 98134-2080


         RE:        Process Served in California

         FOR:       PORCH.COM, INC. (Domestic State: DE)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE OF ACTION:                   KANDELA, LLC, PLTF. vs. PORCH.COM, INC, ET AL., DFTS.
         DOCUMENT(S) SERVED:

         COURT/AGENCY:                      None Specified
                                            Case# 20STCV17705
         ON WHOM PROCESS WAS SERVED:        National Registered Agents, Inc., Los Angeles, CA
         DATE AND HOUR OF SERVICE:          By Regular Mail on 06/08/2020 postmarked on 06/03/2020
         JURISDICTION SERVED :              California
         APPEARANCE OR ANSWER DUE:          None Specified
         ATTORNEY(S) / SENDER(S):           None Specified
         ACTION ITEMS:                      CT has retained the current log, Retain Date: 06/09/2020, Expected Purge Date:
                                            06/14/2020

                                            Image SOP

                                            Email Notification, Jake Miller jakemiller@porch.com


         SIGNED:                            National Registered Agents, Inc.
         ADDRESS:                           208 LaSalle Ave
                                            Suite 814
                                            Chicago, IL 60604
         For Questions:                     866-539-8692
                                            CorporationTeam@wolterskluwer.com

         DOCKET HISTORY:

                    DOCUMENT(S) SERVED:     DATE AND HOUR OF SERVICE:            TO:                                 CT LOG NUMBER:

                                            By Process Server on 05/18/2020      CAMERON SMITH                       537679961
                                                                                 PORCH.COM, INC.




                                                                                 Page 1 of 1 / PK
                                                                                 lnfonnation displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This infonnation does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
                                                                          06i03i2020
Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 60 of 63 Page IDi,1£1-Jaimlf[.'j
                                                                            #:60           .
                                                                                                   $001
                                                                                                     l  . 200-
                                                                                      .••   "ii,



                                                                              ~~
                                                                                 •■                    ZlP90067
                                                                              :,::                  01 IEl1678339
                                                                                                                    {




           ~-gr~ir~~rg
           2049 Century Park East, Suite 2600
           Los Angeles, CA 90067


           TO


                                                       '
                  PORCH.COM, INC., a Delaware corporation
                  Agent for Service of Process
                  NATIONAL REGISTERED AGENTS, INC. (Cl941323}
                  818 West Seventh Street, Suite 930
                  Los Angeles, CA 90017
     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 61 of 63 Page ID #:61

                                                                                                                                                          CM-015
     ATTORNEY OR PARTY \NITHOUT ATTORNEY (Name. Slate Barnumller; end8ddtess/:                                                 FOR COURT USE DNL Y
>-PIERCE O'DONNELL (SBN 081298); DANIEL G. STONE (SBN 265397)
  TIFFANY GELOTT (SBN 321951)
  GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
  2049 Century Par1< East, Suite 2600, Los Angeles, C_alifornia 90067
        TELEPHONE·NO.: 310.553.3610           FAX NO. (Optional/: 310. 553. 0687

      E-MAIL ADDRESS (DpliorniQ:      PODonnell@ggfirm.com; DStone@ggfirm.com; TGelott@ggfirm.com

            ATTORNEY FOR (Name/:       Plaintiff Kandela, LLC
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los                         Angeles
                 STREET ADDRESS:       111 North Hill Street
                MAILING ADDRESS:
               CITY ANO ZIP CODE:      Los Angeles 90012
                      BRANCH NAME:     Stanley Mosk Courthouse
                                                                                                                CASE NUMBER:
            PLAINTIFF/PETITIONER: Kandela, LLC                                                                  20STCV17705

 DEFENDANT/RESPONDENT; Porch.com, Inc., et al.                                                                  JU01CIAL OFFICER:
                                                                                                                Hon. Elizabeth Fetter
                                                                                                                DEPT.:

                                           NOTICE OF RELATED CASE                                               39



Identify, in chronological order according to date of filing, all cases related to the case referenced above.
1.     a.     Title: David Fiedler, et al. v. Porch.com, Inc., et al.
       b.      Case number: 20STCV19841
       c.      Court: ['2l          same as above
                        D   other state or federal court (name and address):
       d.      Department: 14
       e.      Case type:      D        limited civil ['2l   unlimited civil   D     probate   D   family law     O      other (specify):
       f.      Filing date: May 26, 2020
       g.      Has this case been designated or determined as "complex?"                  D    Yes   ['2l   No
       h.      Relationship of this case to the case referenced above (check all that apply):
               D        involves the same parties and is based on the same or similar daims.

               ['2l     arises from the same or substantially identical transactions. incidents, or events requiring the determination of
                        the same or substantially identical questions of law or fact.
               D        involves claims against, title to, possession of, or damages to the same property.
               D        is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                        D          Additional explanation is attached in attachment 1h
       1.      Status of case:
               ['2l     pending

               □        dismissed        D        with
                                                             □   without prejudice

               □        disposed of by judgment

2.     a. Title:

       b.     Case number:
       c.     Court:     D          same as above
                         D          other state or federal court (name and address):
       d.     Department:
                                                                                                                                                            Pae1ol3
Form Aj)prolled far Options.I Use                                                                                                        Cal. Rules oJ Coun. rule 3.300
  Judicial Council oJ California                                 NOTICE OF RELATED CASE                                                          www.ccurlinlo.ca"gov
  CM-015 IRev. July 1, 2007]
48201 ·00002/3791908.1
                                                                                                                                            American legs.lNel, Inc.
                                                                                                                                            www.F0rmsWorld1ow.<X1m
     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 62 of 63 Page ID #:62

                                                                                                                                                                  CM-015
      PLAINTIFFIPETITIONER:                  Kandela, LLC                                                               CASE NUMBER:
                                                                                                                        20STCV17705
     DEFENDANT/RESPONDENT:                   Porch.com, Inc., et al.

2. (continued)
             e. Case type:           D    limited civil     D       unlimited civil   D       probate    D       family law       D    other (specify):
             f. Filing date:
             g. Has this case been designated or determined as "complex?"                           D    Yes        D        No
             h. Relationship of this case to the case referenced above (check all that apply):
                      0      involves the same parties and is based on the same or similar claims.
                      0      arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                             the same or substantially identical questions of law or fact.

                      D involves claims· against, title to, possession of, or damages to the same property.
                      D · is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                         D Additional explanation is attached in attachment 2h
             1.       Status of case:
                      D      pending
                      D      dismissed      D        with       D      without prejudice
                      D      disposed of by judgment

3.     a. Title:
       !J.        Case number:
       c.         Court:   D         same as above
                           D       other state or federal court (name and address):
       d.         Department:
       e.         Case type:     D       limited civil      D       unlimited civil   O       probate   D       family law      D       other (specify):
       f.
       g.
                  Filing date:
                  Has this case been designated or determined as "complex?"
                                                                                          .     D       Yes       D       No
       h.         Relationship of this case to the case referenced above (check all that apply):
                  D        involves the·same parties and is based on the same or similar claims.

                  D        arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                           the same or substantially identical questions of law or fact.

                  0        involves claims against, title to, possession of, or damages to the same property.
                  0        is likely for other reasons to require substantial duplication of judicial resources if heard by differe·nt judges.
                           D     Additional explanation is attached in attachment 3h
       i.         Status of case:
             D             pending
             D             dismissed      D      with       D       without prejudice
             D             disposed of by judgment

4.    D               Additional related cases are described in Attachment 4. Number of pages attached: _ _ __




                                                                                          -►- - - -,2, L- _d"l. :. . . . J_IJ:= '- - - - -
Date: June 3, 2020




                                 Daniel G. Stone
                      {TYPE OR PRINT NAME OF PARTY OR ATTORNEY!                                               (SIGNAi URi:: Uf PARIY UR ATTORNl::YJ


CM-015 (Rev. July 1. 2007}                                          NOTICE OF RELATED CASE                                                                        P•ge2 ol 3
48201-00002/3791908.1
                                                                                                                                                      American LegalNel 1nc.
                                                                                                                                                      www.FormsWOl1dlow.com
     Case 2:20-cv-05383-MWF-PVC Document 1 Filed 06/17/20 Page 63 of 63 Page ID #:63

                                                                                                                                         CM-015
                                                                                                   CASE NUMBER:
      PLAINTIFF/PETITIONER:            Kandela, LLC
                                                                                                   20STCV17705
     DEFENDANT/RESPONDENT: Porch.com, Inc., et              al.

                                                     PROOF OF SERVICE BY FIRST-CLASS MAIL
                                                            NOTICE OF RELATED CASE
(NOTE: You cannot serve the Notice of Related Case if you are a party in the action. The person who served the notice must
complete this proof of service. The notice must be served on all known parties in each related action or proceeding.) ·

1.    I am at least 18 years old and not a party to this action. I am a resident of or employed In the county where the mailing took
      place, and my residence or business address is (specify):
      GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
      2049 Century Park East, Suite 2600, Los Angeles, California 90067

2.    I serveda copy of the Notice of Related Case by enclosing it in a sealed envelope with first-class postage fully
      prepaid and (check one):
      a.   D        deposited the sealed envelope with the United States Postal Service.
      b.   C8J     placed the sealed envelope for collection and processing for mailing, following this business's usual practices,
                   with which I am readily familiar. On the same day correspondence is placed for collection and mailing, ii is
                   deposited in the ordinary course of business with the United States Postal Service.

3.    The Notice of Related Case was mailed:
      a. on (date): June 3, 2020 ·
      b. from (city and state): Los Angeles, CA

4. The envelope was addressed and mailed as follows:


      a. ~ame of person served: Porch.com, Inc.                     c. Name of person served:
            Street address: Agent for Service of Process
                                                                       Street address:
            National Registered Agents, Inc. (C 1941323)
            818 West Seventh Street, Suite 930                         City:
            City: Los Angeles                                          State and zip code:
            State and zip code: CA 90017

       b. Name of person served: Matthew Ehrlichman                 d. Name of person served:

            Street address: 6049 NE Keswick Dr. ·                      Street address:
            City: Seattle                                              City:
            State and zip code: WA 98105-2047                          State and zip code:


D          Names and addresses of additional persons served are attached. (You may use form POS-030(P).)
                                                                                           .
I declare under penally of perjury under the laws of the State of California that the foregoing is true and correct.

Date: June 3, 2020




                              Kristine Nicolas                        ·►
                 (TYPE OR PRINT NAME OF DECLARANT)                                         (SIGNATURE OF DEClARANT)




CM-015 (R9.v. July 1, 2007]                               NOTICE OF RELATED CASE                                                          PageJ 01 J
48201-00002/3791908 .1
                                                                                                                             American LegalNet, 1nc.
                                                                                                                             www.FonnsWOrlr/low.corn
